Exhibit 10.177

 

--------------------------------------------------------------------------------

LOAN AGREEMENT (D.C. PROPERTIES)

 

Dated as of May 21, 2004

 

Between

 

WELLS REIT – INDEPENDENCE SQUARE, LLC,

as Borrower

 

and

 

MORGAN STANLEY MORTGAGE CAPITAL INC.,

 

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

    

Section 1.1

 

Definitions

   1

Section 1.2

 

Principles of Construction

   20

II. THE LOAN

    

Section 2.1

 

The Loan

   20

2.1.1

 

Agreement to Lend and Borrow

   20

2.1.2

 

Single Disbursement to Borrower

   20

2.1.3

 

The Note

   20

2.1.4

 

Use of Proceeds

   20

2.1.5

 

Modification of the Components.

   20

Section 2.2

 

Interest Rate

   21

2.2.1

 

Interest Rate

   21

2.2.2

 

Default Rate

   21

2.2.3

 

Interest Calculation

   21

2.2.4

 

Usury Savings

   21

Section 2.3

 

Loan Payments

   21

2.3.1

 

Payment Before Maturity Date

   21

2.3.2

 

Payment on Maturity Date

   22

2.3.3

 

Late Payment Charge

   22

2.3.4

 

Method and Place of Payment

   22

Section 2.4

 

Prepayments

   22

2.4.1

 

Voluntary Prepayments

   22

2.4.2

 

Mandatory Prepayments

   23

2.4.3

 

Prepayments After Default

   23

Section 2.5

 

Defeasance

   23

2.5.1

 

Total Defeasance

   23

2.5.2

 

Intentionally Deleted.

   25

2.5.3

 

Additional Partial Defeasance

   25

2.5.4

 

Defeasance Collateral Account

   27

2.5.5

 

Successor Borrower

   27

III. REPRESENTATIONS AND WARRANTIES

    

Section 3.1

 

Borrower Representations

   28

3.1.1

 

Organization

   28

3.1.2

 

Proceedings

   28

3.1.3

 

No Conflicts

   29

3.1.4

 

Litigation

   29

 

-i-



--------------------------------------------------------------------------------

3.1.5

  

Agreements

   29

3.1.6

  

Consents

   29

3.1.7

  

Title

   29

3.1.8

  

No Plan Assets

   29

3.1.9

  

Compliance

   30

3.1.10

  

Financial Information

   30

3.1.11

  

Condemnation

   30

3.1.12

  

Utilities and Public Access

   30

3.1.13

  

Separate Lots

   30

3.1.14

  

Assessments

   30

3.1.15

  

Enforceability

   31

3.1.16

  

Assignment of Leases

   31

3.1.17

  

Insurance

   31

3.1.18

  

Licenses

   31

3.1.19

  

Flood Zone

   31

3.1.20

  

Physical Condition

   31

3.1.21

  

Boundaries

   32

3.1.22

  

Leases

   32

3.1.23

  

Filing and Recording Taxes

   32

3.1.24

  

Single Purpose

   32

3.1.25

  

Pre-Existing Borrower Entity.

   36

3.1.26

  

Pre-Existing Borrower Separateness.

   36

3.1.27

  

Tax Filings

   37

3.1.28

  

Solvency

   37

3.1.29

  

Federal Reserve Regulations

   38

3.1.30

  

Organizational Chart

   38

3.1.31

  

Bank Holding Company

   38

3.1.32

  

No Other Debt

   38

3.1.33

  

Investment Company Act

   38

3.1.34

  

Access/Utilities

   38

3.1.35

  

No Bankruptcy Filing

   38

3.1.36

  

Full and Accurate Disclosure

   38

3.1.37

  

Foreign Person

   39

3.1.38

  

No Change in Facts or Circumstances; Disclosure

   39

3.1.39

  

Perfection of Accounts

   39

3.1.40

  

REA

   39

Section 3.2

  

Survival of Representations

   40

IV. BORROWER COVENANTS

    

Section 4.1

  

Borrower Affirmative Covenants

   40

4.1.1

  

Existence; Compliance with Legal Requirements

   40

4.1.2

  

Taxes and Other Charges

   40

4.1.3

  

Litigation

   41

4.1.4

  

Access to Individual Properties

   41

4.1.5

  

Further Assurances; Supplemental Mortgage Affidavits

   41

 

-ii-



--------------------------------------------------------------------------------

4.1.6

  

Financial Reporting

   41

4.1.7

  

Title to the Individual Properties

   43

4.1.8

  

Estoppel Statement

   43

4.1.9

  

Leases

   44

4.1.10

  

Alterations

   46

4.1.11

  

Intentionally Deleted

   46

4.1.12

  

Material Agreements

   46

4.1.13

  

Performance by Borrower

   46

4.1.14

  

Costs of Enforcement/Remedying Defaults

   46

4.1.15

  

Business and Operations

   47

4.1.16

  

Loan Fees

   47

Section 4.2

  

Borrower Negative Covenants

   47

4.2.1

  

Due on Sale and Encumbrance; Transfers of Interests

   47

4.2.2

  

Liens

   47

4.2.3

  

Dissolution

   47

4.2.4

  

Change in Business

   48

4.2.5

  

Debt Cancellation

   48

4.2.6

  

Affiliate Transactions

   48

4.2.7

  

Zoning

   48

4.2.8

  

Assets

   48

4.2.9

  

No Joint Assessment

   48

4.2.10

  

Principal Place of Business

   48

4.2.11

  

ERISA

   48

4.2.12

  

Material Agreements

   49

4.2.13

  

REA

   49

V. INSURANCE, CASUALTY AND CONDEMNATION

    

Section 5.1

  

Insurance.

   49

5.1.1

  

Insurance Policies

   49

5.1.2

  

Insurance Company

   54

Section 5.2

  

Casualty and Condemnation

   55

5.2.1

  

Casualty

   55

5.2.2

  

Condemnation

   55

5.2.3

  

Business Interruption Insurance Proceeds

   56

Section 5.3

  

Delivery of Net Proceeds.

   56

5.3.1

  

Minor Casualty or Condemnation

   56

5.3.2

  

Major Casualty or Condemnation

   56

VI. RESERVE FUNDS

    

Section 6.1

  

Required Repair Fund

   60

6.1.1

  

Deposit of Required Repair Funds

   60

6.1.2

  

Release of Required Repair Funds

   60

Section 6.2

  

Tax Funds.

   60

6.2.1

  

Deposits of Tax Funds

   60

 

-iii-



--------------------------------------------------------------------------------

6.2.2

  

Release of Tax Funds

   61

Section 6.3

  

Insurance Funds.

   61

6.3.1

  

Deposits of Insurance Funds

   61

6.3.2

  

Release of Insurance Funds

   61

Section 6.4

  

Capital Expenditure Funds

   61

6.4.1

  

Deposits of Capital Expenditure Funds

   61

6.4.2

  

Release of Capital Expenditure Funds

   62

Section 6.5

  

Rollover Funds.

   63

6.5.1

  

Deposits of Rollover Funds

   63

6.5.2

  

Release of Rollover Funds

   63

Section 6.6

  

Lease Termination Rollover Funds.

   64

6.6.1

  

Deposits of Rollover Funds

   64

6.6.2

  

Release of Lease Termination Rollover Funds

   64

Section 6.7

  

Intentionally Deleted.

   66

Section 6.8

  

Application of Reserve Funds

   66

Section 6.9

  

Security Interest in Reserve Funds

   66

6.9.1

  

Grant of Security Interest

   66

6.9.2

  

Income Taxes

   66

6.9.3

  

Prohibition Against Further Encumbrance

   66

Section 6.10

  

Letters of Credit

   66

6.10.1

  

Delivery of Letters of Credit

   66

Section 6.11

  

Provisions Regarding Letters of Credit

   67

6.11.1

  

Security for Debt

   67

6.11.2

  

Additional Rights of Lender

   67

VII. PROPERTY MANAGEMENT

    

Section 7.1

  

The Management Agreement

   68

Section 7.2

  

Prohibition Against Termination or Modification

   68

Section 7.3

  

Replacement of Manager

   69

VIII. PERMITTED TRANSFERS

    

Section 8.1

  

Permitted Transfer of the Individual Properties

   69

Section 8.2

  

Permitted Transfers of Interest in Borrower

   69

Section 8.3

  

Permitted Easements

   70

IX. SALE AND SECURITIZATION OF MORTGAGE

    

Section 9.1

  

Sale of Mortgage and Securitization

   70

Section 9.2

  

Securitization Indemnification

   71

X. DEFAULTS

    

Section 10.1

  

Event of Default

   74

Section 10.2

  

Remedies

   76

 

-iv-



--------------------------------------------------------------------------------

Section 10.3  

 

Right to Cure Defaults

   77

Section 10.4  

 

Remedies Cumulative

   78

XI. MISCELLANEOUS

    

Section 11.1

 

Successors and Assigns

   78

Section 11.2

 

Lender’s Discretion

   78

Section 11.3

 

Governing Law

   78

Section 11.4

 

Modification, Waiver in Writing

   80

Section 11.5

 

Delay Not a Waiver

   80

Section 11.6

 

Notices

   80

Section 11.7

 

Trial by Jury

   81

Section 11.8

 

Headings

   81

Section 11.9

 

Severability

   81

Section 11.10

 

Preferences

   81

Section 11.11

 

Waiver of Notice

   82

Section 11.12

 

Remedies of Borrower

   82

Section 11.13

 

Expenses; Indemnity

   82

Section 11.14

 

Schedules Incorporated

   83

Section 11.15

 

Offsets, Counterclaims and Defenses

   83

Section 11.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

   83

Section 11.17

 

Publicity

   84

Section 11.18

 

Waiver of Marshalling of Assets

   84

Section 11.19

 

Waiver of Offsets/Defenses/Counterclaims

   84

Section 11.20

 

Conflict; Construction of Documents; Reliance

   84

Section 11.21

 

Brokers and Financial Advisors

   85

Section 11.22

 

Exculpation

   85

Section 11.23

 

Prior Agreements

   88

Section 11.24

 

Servicer

   88

Section 11.25

 

Joint and Several Liability

   88

Section 11.26

 

Creation of Security Interest

   89

Section 11.27

 

Assignments and Participations

   89

Section 11.28

 

Set-Off

   89

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

  

–    Rent Roll

Schedule II

  

–    Required Repairs

Schedule III

  

–    Organizational Chart

Schedule IV

  

–    Form of Subordination, Non-Disturbance and Attornment Agreement

Schedule V

  

–    Individual Properties

Schedule VI

  

–    [Reserved]

Schedule VII

  

–    Description of REA

Schedule VIII

  

–    Allocated Loan Amounts

Schedule IX

  

–    The Other Loans

Schedule X

  

–    Managers and Management Agreements

Schedule XI

  

–    Exceptions to Representations and Warranties

Schedule XII

  

–    Form of Estoppel Letter

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT (D.C. PROPERTIES)

 

THIS LOAN AGREEMENT (D.C. PROPERTIES), dated as of May 21, 2004 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between MORGAN STANLEY MORTGAGE CAPITAL INC., a New York
corporation, having an address at 1221 Avenue of the Americas, 27th Floor, New
York, New York 10020 (“Lender”), and WELLS REIT – INDEPENDENCE SQUARE, LLC, a
Delaware limited liability company, having an address at c/o Wells Real Estate
Funds, 6200 The Corners Parkway, Norcross, Georgia 30092-6040 ( “Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“Acquired Properties” shall have the meaning set forth in Section 9.1(c)

 

“Acquired Property Statements” shall have the meaning set forth in Section
9.1(c).

 

“Additional Partial Defeasance Collateral” shall mean, in connection with an
Additional Partial Defeasance Event, U.S. Obligations which provide payments (i)
on or prior to, but as close as possible to, the Business Day immediately
preceding all Monthly Payment Dates and other scheduled payment dates, if any,
under the Defeased Note issued in connection with such Additional Partial
Defeasance Event after the Defeasance Date and up to and including the Maturity
Date, and (ii) in amounts equal to or greater than the Scheduled Defeasance
Payments relating to such Monthly Payment Dates and other scheduled payment
dates.

 

“Additional Partial Defeasance Date” shall have the meaning set forth in Section
2.5.3(a)(i).



--------------------------------------------------------------------------------

“Additional Partial Defeasance Event” shall have the meaning set forth in
Section 2.5.3(a).

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty percent (40%) of, is in control of, is
controlled by or is under common ownership or control with such Person or is a
director or officer of such Person or of an Affiliate of such Person. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.

 

“Agent” shall mean LaSalle Bank, National Association, and any successor
Eligible Institution thereto.

 

“Allocated Loan Amount” shall mean the portion of the Loan allocated to each
Individual Property as set forth on Schedule VIII attached hereto. The Allocated
Loan Amount of each Individual Property shall be reduced by the principal amount
that the Loan is prepaid pursuant to this Agreement in connection with a
Condemnation or Casualty affecting such Individual Property and the Allocated
Loan Amount of any Individual Property that is the subject of an Additional
Partial Defeasance Event shall be reduced by the principal amount of the
Defeased Note attributable to such Individual Property.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” shall mean with respect to each Individual Property,
three percent (3%) of the Allocated Loan Amount for that Individual Property.

 

“Annual Budget” shall mean the operating and capital budget for all Individual
Properties on a combined basis and for each Individual Property setting forth
the Borrower’s good faith estimate of Gross Revenue, Operating Expenses, and
Capital Expenditures for the applicable Fiscal Year.

 

“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(e).

 

“Assignment of Leases” shall mean, collectively, the NASA Assignment of Leases
and the OCC Assignment of Leases.

 

“Assignment of Management Agreement” shall mean, with respect to each Individual
Property and collectively as to the Individual Properties, those certain
Assignments of Management Agreement and Subordination of Management Fees dated
the date hereof each among Borrower, Manager and Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

-2-



--------------------------------------------------------------------------------

“Basic Carrying Costs” shall mean, with respect to an Individual Property, the
sum of the following costs associated with such Individual Property for the
relevant Fiscal Year or payment period: (i) Taxes and (ii) Insurance Premiums.

 

“Borrower” shall mean WELLS REIT – INDEPENDENCE SQUARE, LLC, a Delaware limited
liability company, together with its permitted successors and permitted assigns.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

 

“Cap Ex Amount” shall mean, as to each Individual Property, an annual amount
equal to the product of (a) $0.25 multiplied by (b) the number of square feet in
the Improvements at such Individual Property.

 

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Individual Properties and required to be
capitalized according to GAAP.

 

“Capital Expenditure Funds” shall have the meaning set forth in Section 6.4.1.

 

“Capital Expenditures Work” shall mean any labor performed or materials
installed in connection with any Capital Expenditure.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement
(D.C. Properties) of even date herewith among Lender, Borrower, Manager and
Agent.

 

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to any of the Individual Properties or any part thereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c).

 

“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d).

 

“Clearing Account Agreement” shall mean that certain Clearing Account Agreement
(D.C. Properties) dated as of the date hereof, among Borrower, Lender and the
Clearing Bank (as defined therein).

 

“Clearing Account” shall mean the “Clearing Account” as defined in the Clearing
Account Agreement.

 

“Closing Date” shall mean the date of funding the Loan.

 

-3-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Component A1” shall mean that portion of the Loan in the amount of Forty-Six
Million Seven Hundred Forty Thousand and No/100 Dollars ($46,740,000.00) made by
Lender to Borrower pursuant to this Agreement.

 

“Component A1 Rate” shall mean a rate per annum equal to four and eighty-four
hundredths percent (4.84%).

 

“Component A2” shall mean that portion of the Loan in the amount of Thirty-Seven
Million Three Hundred Ninety Thousand and No/100 Dollars ($37,390,000.00) made
by Lender to Borrower pursuant to this Agreement.

 

“Component A2 Rate” shall mean a rate per annum equal to four and eighty-four
hundredths percent (4.84%).

 

“Component A3” shall mean that portion of the Loan in the amount of Thirty-Two
Million Seven Hundred Twenty Thousand and No/100 Dollars ($32,720,000.00) made
by Lender to Borrower pursuant to this Agreement.

 

“Component A3 Rate” shall mean a rate per annum equal to four and eighty-four
hundredths percent (4.84%).

 

“Component A4” shall mean that portion of the Loan in the amount of Twenty-Three
Million Three Hundred Seventy Thousand and No/100 Dollars ($23,370,000.00) made
by Lender to Borrower pursuant to this Agreement.

 

“Component A4 Rate” shall mean a rate per annum equal to four and eighty-four
hundredths percent (4.84%).

 

“Component A5” shall mean that portion of the Loan in the amount of Fourteen
Million Twenty Thousand and No/100 Dollars ($14,020,000.00) made by Lender to
Borrower pursuant to this Agreement.

 

“Component A5 Rate” shall mean a rate per annum equal to four and eighty-four
hundredths percent (4.84%).

 

“Component A6” shall mean that portion of the Loan in the amount of Nine Million
Three Hundred Sixty Thousand and No/100 Dollars ($9,360,000.00) made by Lender
to Borrower pursuant to this Agreement.

 

“Component A6 Rate” shall mean a rate per annum equal to four and eighty-four
hundredths percent (4.84%).

 

-4-



--------------------------------------------------------------------------------

“Component Rates” means, collectively, the Component A1 Rate, Component A2 Rate,
Component A3 Rate, Component A4 Rate, Component A5 Rate and the Component A6
Rate.

 

“Components” shall mean, collectively, Component A1, Component A2, Component A3,
Component A4, Component A5 and Component A6.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any of the
Individual Properties, or any interest therein or right accruing thereto,
including any right of access thereto or any change of grade affecting any
Individual Property or any part thereof.

 

“Cross-Collateralization Agreements” collectively: (a) Cross-Collateralization,
Cross-Default and Deed of Trust Modification Agreement, (b)
Cross-Collateralization, Cross-Default and Modification Agreement (NASA) and (c)
Cross-Collateralization, Cross-Default and Modification Agreement (OCC), each of
which are dated as of the date hereof and executed by Borrower.

 

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon (including, without limitation, any interest
that would accrue on the outstanding principal amount of the Loan through and
including the end of any applicable Interest Period) and all other sums
(including the Yield Maintenance Premium) due to Lender in respect of the Loan
under the Note, this Agreement, the Mortgage, the Environmental Indemnity or any
other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal, if any, and interest payments under the Note.

 

“Debt Service Coverage Ratio” shall mean (a) with respect to all Individual
Properties and the Other Properties, the ratio of (i) Underwritable Cash Flow
for the Individual Properties and the Other Properties (to the extent then
subject to the liens of the Other Mortgages) for the twelve (12) calendar month
period immediately preceding the date of calculation to (ii) the projected Debt
Service that would be due for the twelve (12) calendar month period immediately
following such calculation under the Note and each “Note” (as defined in the
Other Loan Agreements) (to the extent not theretofore prepaid) evidencing the
Other Loans, assuming an annual loan constant of nine percent (9.0%) of the
aggregate outstanding principal balance of the Loan and the Other Loans as of
the date of such calculation and (b) with respect to an Individual Property, the
ratio of (y) Underwritable Cash Flow for the subject Individual Property for the
immediately preceding twelve (12) calendar month period to (z) the projected
Debt Service that would be due with respect to the Allocated Loan Amount
applicable to the subject Individual Property for the twelve (12) month period
immediately following such calculation based upon an assumed loan constant for
such period equal to nine percent (9%) of the Allocated Loan Amount with respect
to such Individual Property as of the date of such calculation.

 

-5-



--------------------------------------------------------------------------------

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the maximum rate permitted by applicable law, or (ii) four
percent (4.0%) above the Interest Rate.

 

“Defeasance Collateral Account” shall have the meaning set forth in Section
2.5.3.

 

“Defeased Note” shall have the meaning set forth in Section 2.5.3(a)(iii).

 

“Deposit Account” shall have the meaning set forth in the Cash Management
Agreement.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2(a).

 

“Disclosure Document Date” shall have the meaning set forth in Section
9.1(c)(iv).

 

“Eligible Account” shall mean an identifiable and separate account which is
separate from all other funds held by the holding institution that is either (a)
an account or accounts maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts maintained with the
corporate trust department of a federal or state chartered depository
institution or trust company acting in its fiduciary capacity which, in the case
of a state chartered depository institution or trust company is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least $50,000,000 and subject to supervision
or examination by federal and state authority. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a federal or state chartered depository
institution or trust company insured by the Federal Deposit Insurance
Corporation the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch in the
case of accounts in which funds are held for thirty (30) days or less or, in the
case of Letters of Credit or accounts in which funds are held for more than
thirty (30) days, the long term unsecured debt obligations of which are rated at
least “AA” by Fitch and S&P and “Aa2” by Moody’s.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage with respect to each Individual Property.

 

-6-



--------------------------------------------------------------------------------

“ERISA” shall have the meaning set forth in Section 3.1.8.

 

“Event of Default” shall have the meaning set forth in Section 10.1.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a).

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.1(c)(vi).

 

“Excusable Delay” shall mean a delay due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but lack of funds in and
of itself shall not be deemed a cause beyond the control of Borrower.

 

“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(e).

 

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

“Gross Revenue” shall mean all revenue, derived from the ownership and operation
of the Individual Properties from whatever source, including, but not limited
to, Rents, but excluding sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrower to any Governmental Authority,
non-recurring revenues as determined by Lender, proceeds from the sale or
refinancing of any Individual Property, security deposits (except to the extent
determined by Lender to be properly utilized to offset a loss of Rent), refunds
and uncollectible accounts, proceeds of casualty insurance and Awards (other
than business interruption or other loss of income insurance related to business
interruption or loss of income for the period in question), and any
disbursements to Borrower from the Reserve Funds or any other fund established
by the Loan Documents.

 

“Guarantor” shall mean Wells Real Estate Investment Trust, Inc., a Maryland
corporation.

 

-7-



--------------------------------------------------------------------------------

“Guaranty” shall mean that certain Guaranty of Recourse Carveouts of even date
herewith executed by Guarantor for the benefit of Lender with respect to the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b).

 

“Independent Director” shall have the meaning set forth in Section 3.1.24(p).

 

“Individual Property” shall mean each parcel of real property, the improvements
thereon and all personal property owned by Borrower and encumbered by the
Mortgage, together with all rights pertaining to such property and improvements,
as more particularly described in the granting clauses of the Mortgage. The
location of each Individual Property is set forth on Schedule V attached hereto.

 

“Insurance Funds” shall have the meaning set forth in Section 6.3.1.

 

“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b).

 

“Interest Period” shall mean for each interest period commencing June 7, 2004,
the period commencing on (and including) the seventh (7th) day of each calendar
month and ending on (and including) the sixth (6th) day of the following
calendar month. Each Interest Period shall be a full month and shall not be
shortened by reason of any payment of the Loan prior to the expiration of such
Interest Period.

 

“Interest Rate” shall mean a rate per annum equal to the applicable Component
Rate or the weighted average of all Component Rates, as the context requires.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in

 

-8-



--------------------------------------------------------------------------------

connection with such lease, sublease, subsublease, or other agreement and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

 

“Lease Termination Fee” shall have the meaning set forth in Section 6.6.1.

 

“Lease Termination Rollover Funds” shall have the meaning set forth in Section
6.6.1.

 

“Legal Requirements” shall mean, with respect to Borrower and each Individual
Property, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting Borrower or such Individual Property or
any part thereof or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including, without
limitation, any which may (i) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (ii) in any way limit the
use and enjoyment thereof.

 

“Lender” shall mean Morgan Stanley Mortgage Capital Inc., a New York
corporation, together with its successors and assigns and Participants.

 

“Lender Indemnitees” shall have the meaning set forth in Section 11.13(b).

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender and the Rating Agencies
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in New York, New York, issued by a domestic
Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution which shall provide that if at any time the bank issuing any such
Letter of Credit shall cease to be an Eligible Institution, Lender shall have
the right immediately to draw down the same in full and hold the proceeds of
such draw in accordance with the applicable provisions hereof.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b).

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting such Individual
Property or any portion thereof or any interest therein, or any interest in
Borrower, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

-9-



--------------------------------------------------------------------------------

“Loan” shall mean the loan in the original principal amount of One Hundred
Sixty-Three Million Six Hundred Thousand and No/100 Dollars ($163,600,000.00)
made by Lender to Borrower pursuant to this Agreement, which loan is comprised
of the Components.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Environmental Indemnity, the Guaranty, the Assignment of
Management Agreement, the Cross-Collateralization Agreements and any other
document pertaining to the Individual Properties as well as all other documents
now or hereafter executed and/or delivered in connection with the Loan, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Major Lease” shall mean any Lease (i) covering more than 20,000 square feet at
any Individual Property or (ii) made with a Tenant that is a Tenant under
another Lease at such Individual Property or that is an Affiliate of any other
Tenant under a Lease at such Individual Property, if the Leases together cover
more than 20,000 square feet.

 

“Management Agreement” shall mean, with respect to each Individual Property, and
collectively as to the Individual Properties, as the context may require, the
management agreements entered into by and between Borrower and the Manager,
pursuant to which the Manager is to provide management and other services with
respect to said Individual Property or Individual Properties, as the context may
require.

 

“Manager” shall, with respect to each Individual Property, have the meaning set
forth on Schedule X attached hereto or any other manager approved in accordance
with the terms and conditions of the Loan Documents.

 

“Manager Termination Ratio” shall have the meaning set forth in Section 7.3.

 

“Material Agreements” means, with respect to each Individual Property, each
contract and agreement relating to the ownership, management, development, use,
operation, leasing, maintenance, repair or improvement of such Individual
Property, other than the Management Agreement and the Leases, under which there
is an obligation of Borrower to pay more than $1,000,000.00 per annum.

 

“Maturity Date” shall mean June 7, 2014 or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise; provided, however, (i) if a Total Defeasance Event occurs, the
Maturity Date shall mean the Permitted Prepayment Date, or (ii) if an Additional
Partial Defeasance Event occurs, the Maturity Date of the Defeased Note relating
to such Additional Partial Defeasance Event shall mean the Permitted Prepayment
Date.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

-10-



--------------------------------------------------------------------------------

“Minimum Disbursement Amount” shall mean Fifty Thousand and No/100 Dollars
($50,000).

 

“Monthly Payment Date” shall mean the seventh (7th) day of every calendar month
occurring during the term of the Loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Morgan Stanley” shall have the meaning set forth in Section 9.2(b).

 

“Morgan Stanley Group” shall have the meaning set forth in Section 9.2(b).

 

“Mortgage” shall mean that certain first priority Deed of Trust and Security
Agreement, dated as of the date hereof, executed and delivered by Borrower as
security for its obligations under this Agreement and the Note, and encumbering
the Individual Properties, as amended by that certain Cross-Collateralization,
Cross-Default and Deed of Trust Modification Agreement dated as of the date
hereof, as the same may be further as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“NASA Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents (NASA), dated as of the date hereof, executed and delivered by
Borrower, as assignor, to Lender, as assignee, as security for Borrower’s
obligations under this Agreement and the Note and encumbering the NASA
Individual Property, as amended by that certain Cross-Collateralization,
Cross-Default and Modification Agreement (NASA) dated as of the date hereof, as
the same may be further amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“NASA Individual Property” shall mean the parcel of real property, the
improvements thereon and all personal property owned by Borrower and encumbered
by the Mortgage, together with all rights pertaining to such property and
improvements, as more particularly described in the granting clauses of the
Mortgage, and located at Two Independence Square, 300 E Street, S.W.,
Washington, D.C.

 

“NASA Lease” shall mean, with respect to the Individual Property at Two
Independence Square, 300 E Street, S.W., Washington, D.C., that certain Lease
No. GS-11B-00111, dated June 1, 1990, by and between Borrower, as landlord and
The United Stated of America, as tenant, as amended prior to the date hereof.

 

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to an Individual Property, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees and expenses), if any, in collecting such insurance proceeds, or
(ii) the net amount of the Award, after deduction of reasonable costs and
expenses (including, but not limited to, reasonable attorneys’ fees and
expenses), if any, in collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f).

 

-11-



--------------------------------------------------------------------------------

“Non-Consolidation Opinion” shall mean that certain bankruptcy nonconsolidation
opinion letter dated the date hereof delivered by Alston & Bird LLP in
connection with the Loan.

 

“Note” shall mean, collectively, Note A1, Note A2, Note A3, Note A4, Note A5 and
Note A6. The definition of Note shall also include any Undefeased Notes, but
shall not include any Defeased Notes.

 

“Note A1” shall mean that certain Promissory Note A1 dated the date hereof in
the original principal amount of Component A1 from Borrower for the benefit of
Lender, as the same may hereafter be amended, supplemented, split, restated,
increased, extended or consolidated from time to time.

 

“Note A2” shall mean that certain Promissory Note A2 dated the date hereof in
the original principal amount of Component A2 from Borrower for the benefit of
Lender, as the same may hereafter be amended, supplemented, split, restated,
increased, extended or consolidated from time to time.

 

“Note A3” shall mean that certain Promissory Note A3 dated the date hereof in
the original principal amount of Component A3 from Borrower for the benefit of
Lender, as the same may hereafter be amended, supplemented, split, restated,
increased, extended or consolidated from time to time.

 

“Note A4” shall mean that certain Promissory Note A4 dated the date hereof in
the original principal amount of Component A4 from Borrower for the benefit of
Lender, as the same may hereafter be amended, supplemented, split, restated,
increased, extended or consolidated from time to time.

 

“Note A5” shall mean that certain Promissory Note A5 dated the date hereof in
the original principal amount of Component A5 from Borrower for the benefit of
Lender, as the same may hereafter be amended, supplemented, split, restated,
increased, extended or consolidated from time to time.

 

“Note A6” shall mean that certain Promissory Note A6 dated the date hereof in
the original principal amount of Component A6 from Borrower for the benefit of
Lender, as the same may hereafter be amended, supplemented, split, restated,
increased, extended or consolidated from time to time.

 

“Notice” shall have the meaning set forth in Section 11.6.

 

“Obligations” shall have the meaning set forth in the Mortgage.

 

“OCC Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents (OCC), dated as of the date hereof, executed and delivered by
Borrower, as assignor, to Lender, as assignee, as security for Borrower’s
obligations under this Agreement and the Note and encumbering the OCC Individual
Property, as amended by that certain Cross-Collateralization, Cross-Default and
Modification Agreement (OCC) dated as of the date hereof, as the same may be
further amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

-12-



--------------------------------------------------------------------------------

“OCC Individual Property” shall mean the parcel of real property, the
improvements thereon and all personal property owned by Borrower and encumbered
by the Mortgage, together with all rights pertaining to such property and
improvements, as more particularly described in the granting clauses of the
Mortgage, and located at One Independence Square, 250 E Street, S.W.,
Washington, D.C.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

 

“Operating Agreements” shall mean the REA, including any other covenants,
restrictions or agreements of record relating to the construction, operation or
use of each Individual Property.

 

“Operating Expenses” shall mean all costs and expenses relating to the
operation, maintenance and management of the Individual Properties, including,
without limitation, utilities, repairs and maintenance, insurance, property
taxes and assessments, advertising expenses, payroll and related taxes,
equipment lease payments, a management fee equal to the greater of three percent
(3%) of annual rents or the actual management fee, $0.25 per rentable square
foot of the Improvements per annum with respect to capital costs and $1.25 per
rentable square foot of the Improvements per annum with respect to tenant
rollover expenses, but excluding actual Capital Expenditures, depreciation,
amortization, Extraordinary Expenses and deposits required to be made to the
Reserve Funds; provided, however such costs and expenses shall be subject to
adjustment by Lender to normalize such costs and expenses.

 

“Other Borrowers” shall mean, individually and collectively, the borrowers under
any or all of the Other Loans as more particularly set forth on Schedule IX
attached hereto.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any of the Individual Properties, now or hereafter levied or assessed
or imposed against any of the Individual Properties or any part thereof.

 

“Other Lenders” shall mean Morgan Stanley Mortgage Capital Inc., a New York
corporation, as the lender under the Other Loan Agreements, together with its
successors and assigns.

 

“Other Loan Agreements” shall mean, individually and collectively, the loan
agreements dated as of the date hereof pursuant to which Lender has made the
Other Loans to the Other Borrowers, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Other Loan Documents” shall mean, individually and collectively, the “Loan
Documents” (as defined in the Other Loan Agreements), including, without
limitation, the Other Loan Agreements.

 

-13-



--------------------------------------------------------------------------------

“Other Loans” shall mean, individually and collectively, those loans made by the
Other Lender to the Other Borrowers contemporaneously herewith, as more
particularly set forth on Schedule IX attached hereto.

 

“Other Mortgages” shall mean, individually and collectively, the Mortgages (as
defined in the Other Loan Agreements) encumbering the Other Properties.

 

“Other Properties” shall mean, individually and collectively, the properties
owned by the Other Borrowers, as more particularly set forth on Schedule IX
attached hereto.

 

“Otherwise Rated Insurer” shall have the meaning set forth in Section 5.1.2.

 

“Participant” shall mean any Person that has purchased a participation in this
Loan Agreement pursuant to Section 11.27.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s sole discretion, and (v) any Leases permitted hereunder.

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Permitted Prepayment Date” shall mean March 7, 2014.

 

“Permitted Transferee” shall mean a corporation, partnership or limited
liability company (i) acceptable to Lender in its reasonable discretion based on
then current underwriting and credit requirements for commercial mortgage loans
in the secondary market secured by similar properties, (ii) that qualifies as a
single purpose, bankruptcy remote entity under criteria established by the
Rating Agencies and (iii) whose counsel has delivered to Lender a
non-consolidation opinion acceptable to Lender and the Rating Agencies in their
sole discretion.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Plan Assets Regulation” shall have the meaning set forth in Section 3.1.8.

 

“Policies” shall have the meaning specified in Section 5.1.1(b).

 

“Prepayment Date” shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of

 

-14-



--------------------------------------------------------------------------------

2001 (Public Law 107-56) (the USA PATRIOT Act), (b) Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. §1701 et seq. and (d) all other Legal Requirements relating to
money laundering or terrorism.

 

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s and Fitch, or any other nationally recognized statistical
rating agency which has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated any
of the Securities.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

 

“REA” shall mean, collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, those certain agreements
more specifically described on Schedule VII attached hereto and made a part
hereof.

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b).

 

“REIT” shall mean Wells Real Estate Investment Trust, Inc., a Maryland
corporation.

 

“Related Party” or “Related Parties” shall have the meaning set forth in Section
3.1.26.

 

“Release Amount” shall mean in connection with a Total Defeasance Event (as
defined herein and in each of the Other Loan Agreements) of the Loan and all the
Other Loans, an amount equal to one hundred percent (100%) of the Allocated Loan
Amount for all of the Individual Properties.

 

“Release Date” shall mean the date that is two (2) years from the “startup day”
(within the meaning of Section 860G(a)(9) of the Code) of the REMIC Trust
established in connection with the last Securitization involving any portion of
this Loan.

 

“Release Property” shall have the meaning set forth in Section 2.5.2(a)(i).

 

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the Code that holds all or any portion of the
Note or any Component.

 

“Rent Deficiency” shall have the meaning set forth in Section 6.6.2.

 

-15-



--------------------------------------------------------------------------------

“Rents” shall mean, with respect to each Individual Property, all rents, moneys
payable as damages or in lieu of rent, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrowers
or its agents or employees from any and all sources arising from or attributable
to such Individual Property.

 

“Replacement Lease” shall have the meaning set forth in Section 6.6.2.

 

“Required Repair Funds” shall have the meaning set forth in Section 6.1.1.

 

“Required Repairs” shall have the meaning set forth in Section 6.1.1.

 

“Reserve Funds” shall mean, collectively, the Capital Expenditure Funds, the
Insurance Funds, the Tax Funds, the Required Repair Funds and the Rollover
Funds.

 

“Restoration” shall have the meaning set forth in Section 5.2.1.

 

“Restoration Threshold” shall mean ten percent (10%) of the Allocated Loan
Amount for the affected Individual Property.

 

“Rollover Amount” shall mean, as to each Individual Property, an annual amount
equal to the product of (a) $1.25 multiplied by (b) the number of square feet in
the Improvements at such Individual Property.

 

“Rollover Funds” shall have the meaning set forth in Section 6.5.1.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Scheduled Defeasance Payments” shall mean (a) in connection with a Total
Defeasance Event, scheduled payments of interest and principal under the Note
for all Monthly Payment Dates occurring after the Defeasance Date and up to and
including the Maturity Date (including the outstanding principal balance on the
Note as of the Maturity Date), and (b) in connection with an Additional Partial
Defeasance Event, scheduled payments of interest and principal under the
Defeased Note created in connection with such Additional Partial Defeasance
Event for all Monthly Payment Dates occurring after the Defeasance Date and up
to and including the Maturity Date (including the outstanding principal balance
on such Defeased Note as of the Maturity Date), and, in each case, all payments
required after the Defeasance Date under the Loan Documents for servicing fees
and other similar charges.

 

“Secondary Market Transaction” shall have the meaning set forth in Section
9.1(a).

 

“Securities” shall have the meaning set forth in Section 9.1(a).

 

“Securities Act” shall have the meaning set forth in Section 9.2(a).

 

-16-



--------------------------------------------------------------------------------

“Securitization” shall have the meaning set forth in Section 9.1(a).

 

“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral.

 

“Servicer” shall have the meaning set forth in Section 11.24.

 

“Servicing Agreement” shall have the meaning set forth in Section 11.24.

 

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c).

 

“SPC Party” shall have the meaning set forth in Section 3.1.24(o).

 

“Standard Statement” shall have the meaning set forth in Section 9.1(c).

 

“State” shall mean, with respect to each Individual Property, the district,
State or Commonwealth in which such Individual Property or any part thereof is
located.

 

“Successor Borrower” shall have the meaning set forth in Section 2.5.3.

 

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.

 

“Tax Funds” shall have the meaning set forth in Section 6.2.1.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any of the Individual Properties or part thereof, together with all
interest and penalties thereon.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of any Individual Property.

 

“Termination Space” shall have the meaning set forth in Section 6.6.1.

 

“Terrorism Insurance Premium Limit” shall mean the aggregate amount of $500,000
which shall be reasonably allocated by Borrowers and the Other Borrowers to each
of the Individual Properties and the Other Properties.

 

“Title Insurance Policies” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form acceptable to Lender issued
with respect to such Individual Property and insuring the lien of the Mortgage
encumbering such Individual Property.

 

-17-



--------------------------------------------------------------------------------

“Total Defeasance Collateral” shall mean, in connection with a Total Defeasance
Event, U.S. Obligations which provide payments (i) on or prior to, but as close
as possible to, the Business Day immediately preceding all Monthly Payment Dates
and other scheduled payment dates, if any, under the Note after the Defeasance
Date and up to and including the Maturity Date, and (ii) in amounts equal to or
greater than the Scheduled Defeasance Payments relating to such Monthly Payment
Dates and other scheduled payment dates.

 

“Total Defeasance Date” shall have the meaning set forth in Section 2.5.1(a).

 

“Total Defeasance Event” shall have the meaning set forth in Section 2.5.1(a).

 

“Treasury Rate” shall mean, as of the Maturity Date, the yield, calculated by
Lender by linear interpolation (rounded to the nearest one-thousandth of one
percent (i.e., 0.001%) of the yields of non-inflation adjusted noncallable
United States Treasury obligations with terms (one longer and one shorter) most
nearly approximating the period from such date of determination to the Maturity
Date, as determined by Lender on the basis of Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading U.S. Governmental
Security/Treasury Constant Maturities, or another recognized source of financial
market information selected by Lender. Lender’s determination of the Treasury
Rate shall be final absent manifest error.

 

“TRIA” shall mean the Terrorism Risk Insurance Act of 2002, Public Law 107-297.

 

“Trigger Event” shall mean the occurrence of either of the following: (a) an
Event of Default or (b) Lender’s determination that the Debt Service Coverage
Ratio with respect to all of the Individual Properties and the Other Properties
combined is less than 1.50 to 1.00.

 

“Trigger Period” shall mean the period commencing on the date upon which a
Trigger Event occurs and ending on the date that Lender determines that (a) if
the Trigger Event is of the type described in clause (a) of the definition
thereof, the Event of Default that such Trigger Event relates to has been cured
and no longer exists, or (b) if the Trigger Event is of the type described in
clause (b) of the definition thereof and provided no Event of Default has
occurred and is continuing, the Debt Service Coverage Ratio with respect to all
of the Individual Properties and the Other Properties combined, as calculated by
Lender for each of the immediately preceding six (6) calendar months, is equal
to or greater than 1.50 to 1.00.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State or Commonwealth in which the related Individual
Property is located; provided, however, that when used in connection with the
Accounts, UCC or Uniform Commercial Code shall mean the Uniform Commercial Code
as in effect in the state of New York.

 

-18-



--------------------------------------------------------------------------------

“Undefeased Note” shall have the meaning set forth in Section 2.5.3(a)(iii)
hereof.

 

“Underwritable Cash Flow” shall mean the excess of Gross Revenue over Operating
Expenses. Lender’s calculation of Underwritable Cash Flow (including
determination of items that do not qualify as Gross Revenue or Operating
Expenses) shall be calculated by Lender based upon Lender’s determination of
Rating Agency criteria and shall be final absent manifest error.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b).

 

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i).

 

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

 

“Yield Maintenance Premium” shall mean an amount equal to the greater of: (i)
one percent (1%) of the principal amount of the Loan being prepaid or (ii) the
present value as of the Prepayment Date of the Calculated Payments from the
Prepayment Date through the Maturity Date determined by discounting such
payments at the Discount Rate. As used in this definition, the term “Prepayment
Date” shall mean the date on which prepayment is made. As used in this
definition, the term “Calculated Payments” shall mean the monthly payments of
interest only which would be due based on the principal amount of the Loan being
prepaid on the Prepayment Date and assuming an interest rate per annum equal to
the difference (if such difference is greater than zero) between (y) the
Interest Rate and (z) the Yield Maintenance Treasury Rate. As used in this
definition, the term “Discount Rate” shall mean the rate which, when compounded
monthly, is equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually. As used in this definition, the term “Yield Maintenance Treasury
Rate” shall mean the yield calculated by Lender by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Prepayment Date, of U.S. Treasury
Constant Maturities with maturity dates (one longer or one shorter) most nearly
approximating the Maturity Date. In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the Yield
Maintenance Treasury Rate. In no event, however, shall Lender be required to
reinvest any prepayment proceeds in U.S. Treasury obligations or otherwise.

 

-19-



--------------------------------------------------------------------------------

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

II. THE LOAN

 

Section 2.1 The Loan.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.

 

2.1.3 The Note. The Loan shall be evidenced by the Note in the aggregate stated
principal amount of One Hundred Sixty-Three Million Six Hundred Thousand and
No/100 Dollars ($163,600,000.00) and shall be repaid in accordance with the
terms of this Agreement and the Note.

 

2.1.4 Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay and
discharge any existing loans relating to the Individual Properties, (ii) pay all
past due Basic Carrying Costs, if any, in respect of the Individual Properties,
(iii) deposit the Reserve Funds, (iv) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, (v) fund any
working capital requirements of the Individual Properties, as approved by Lender
and (vi) retain the balance, if any.

 

2.1.5 Modification of the Components. Lender shall have the right, at any time
prior to a Securitization, to modify the Loan in order to create additional
Components, reduce the number of Components, reallocate the principal balances
of the Components or eliminate the Component structure of the Loan provided that
(a) the total principal balance of the Loan as of the effective date of such
modification equals the outstanding principal balance of the Loan immediately
prior to such modification, (b) the weighted average interest rate of all such
Components on the date created shall equal the weighted average interest rate
that was applicable to the Components immediately prior to the modification of
such Components and (c) any voluntary or required prepayment of the Loan shall
be applied, provided no Event of Default has occurred and is continuing, on a
prorata basis as to all Components. Lender shall have the right to modify the
Components in accordance with this Section 2.1.5 upon notice to Borrower in
which event such modification shall then be deemed effective. If requested by
Lender, Borrower shall promptly execute an amendment to this Agreement, the Note
and the Loan Documents to evidence such modification. Borrower shall, at
Lender’s expense, cooperate with all reasonable requests of Lender in order to
establish the “component” notes and shall execute and deliver such documents as
shall reasonably be required by Lender and any Rating Agency in connection
therewith.

 

-20-



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

 

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.

 

2.2.2 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, overdue interest in respect of the
Loan shall accrue interest at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein.

 

2.2.3 Interest Calculation. Interest on the outstanding principal balance of
each Component of the Loan shall be calculated by multiplying (a) the actual
number of days elapsed in the period for which the calculation is being made by
(b) a daily rate based on a three hundred sixty (360) day year (that is, the
Interest Rate or the Default Rate, as then applicable, expressed as an annual
rate divided by 360) by (c) the outstanding principal balance. The accrual
period for calculating interest due on each Monthly Payment Date shall be the
Interest Period immediately prior to such Monthly Payment Date.

 

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

 

Section 2.3 Loan Payments.

 

2.3.1 Payment Before Maturity Date Borrower shall make a payment to Lender of
interest only on the Closing Date for the period from the Closing Date through
June 6, 2004. On the Monthly Payment Date occurring in July 2004 and on each
Monthly Payment Date thereafter to and including the Maturity Date, Borrower
shall make a payment to Lender of interest accruing hereunder during the entire
Interest Period in which such Monthly Payment Date occurs, calculated in the
manner set forth herein. Provided no Event of Default shall have occurred, each
payment shall be applied (a) first to accrued and unpaid interest on all of the

 

-21-



--------------------------------------------------------------------------------

Components on a pari passu basis and (b) on the Maturity Date, to the principal
balance of the Components in the following order of priority: pro rata and pari
passu according to the principal amount of Note A1, Note A2, Note A3, Note A4,
Note A5 and Note A6.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.

 

2.3.3 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents, other than the payment of principal due on the Maturity
Date, is not paid by Borrower on the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by applicable law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Mortgage and the other Loan
Documents.

 

2.3.4 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day.

 

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the preceding Business Day.

 

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

 

Section 2.4 Prepayments.

 

2.4.1 Voluntary Prepayments. Except as otherwise provided herein, Borrower shall
not have the right to prepay the Loan in whole or in part. On and after the
Permitted Prepayment Date, Borrower may, provided no Event of Default has
occurred, at its option and upon ten (10) days prior notice to Lender (or such
shorter period of time as may be permitted by Lender in its sole discretion),
prepay the Debt in whole only on any date without payment of the Yield
Maintenance Premium. Any prepayment received by Lender on a date other than a
Monthly Payment Date shall include interest which would have accrued thereon to
the next Monthly Payment Date and such amounts (i.e., principal and interest
prepaid by Borrower) shall be held by Lender as collateral security for the Loan
in an interest bearing account at an Eligible Institution, with interest
accruing on such amounts to the benefit of Borrower; such amounts prepaid shall
be applied to the Loan on the next Monthly Payment Date, with any interest on
such funds paid to Borrower on such date provided no Event of Default then
exists.

 

-22-



--------------------------------------------------------------------------------

2.4.2 Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender does not make such Net Proceeds
available to Borrower for Restoration of the related Individual Property,
Borrower shall, at Lender’s option, prepay the outstanding principal balance of
the Note in an amount equal to one hundred percent (100%) of such Net Proceeds
together with interest that would have accrued on such amounts through the next
Monthly Payment Date. No Yield Maintenance Premium shall be due in connection
with any prepayment made pursuant to this Section 2.4.2. Any prepayment received
by Lender pursuant to this Section 2.4.2 on a date other than a Monthly Payment
Date shall be held by Lender as collateral security for the Loan in an interest
bearing account, with such interest accruing to the benefit of Borrower, and
shall be applied by Lender on the next Monthly Payment Date. Any prepayment made
under this Section 2.4.2(a) shall be applied to the Allocated Loan Amount with
respect to such Individual Property which will be reduced in an amount equal to
any such prepayment made pursuant to this Section 2.4.2 and (b) shall be applied
to the outstanding principal balance of the Components in the following order of
priority: pro rata and pari passu according to the principal balance of Note A1,
Note A2, Note A3, Note A4, Note A5 and Note A6.

 

2.4.3 Prepayments After Default. If after an Event of Default, payment of all or
any part of the principal of the Loan is tendered by Borrower, a purchaser at
foreclosure or any other Person, such tender shall be deemed an attempt to
circumvent the prohibition against prepayment set forth in Section 2.4.1 and
Borrower, such purchaser at foreclosure or other Person shall pay the Yield
Maintenance Premium, in addition to the outstanding principal balance, all
accrued and unpaid interest and other amounts payable under the Loan Documents.
Any amounts received by Lender while any Event of Default exists may be applied
by Lender toward the payment of interest and/or principal of any of the
Components and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall deem proper.

 

Section 2.5 Defeasance.

 

2.5.1 Total Defeasance. (a) Provided no Event of Default shall have occurred and
remain uncured, Borrower shall have the right at any time after the Release Date
and prior to the Permitted Prepayment Date, to voluntarily defease the entire
Loan and obtain a release of the lien of the Mortgage encumbering all Individual
Properties by providing Lender with the Total Defeasance Collateral
(hereinafter, a “Total Defeasance Event”), subject to the satisfaction of the
following conditions precedent:

 

(i) Borrower shall provide Lender not less than thirty (30) days notice (or such
shorter period of time if permitted by Lender in its sole discretion) specifying
a date (the “Total Defeasance Date”) on which the Total Defeasance Event is to
occur;

 

(ii) Borrower shall pay to Lender (A) all payments of principal and interest due
on the Loan to and including the Total Defeasance Date and (B) all other sums,
then due under the Note, this Agreement, the Mortgage and the other Loan
Documents;

 

-23-



--------------------------------------------------------------------------------

(iii) Borrower shall deposit the Total Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Sections 2.5.4
and 2.5.5 hereof;

 

(iv) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;

 

(v) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Total Defeasance Collateral, (B) if a
Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of a Total Defeasance Event pursuant to this Section 2.5.1, (C) the Total
Defeasance Event will not result in a deemed exchange for purposes of the Code
and will not adversely affect the status of the Note as indebtedness for federal
income tax purposes, (D) delivery of the Total Defeasance Collateral and the
grant of a security interest therein to Lender shall not constitute an avoidable
preference under Section 547 of the Bankruptcy Code or applicable state law and
(E) a non-consolidation opinion with respect to the Successor Borrower;

 

(vi) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Total Defeasance Event;

 

(vii) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5.1 have been satisfied;

 

(viii) Borrower shall deliver a certificate of a “big four” or other nationally
recognized public accounting firm acceptable to Lender certifying that the Total
Defeasance Collateral will generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;

 

(ix) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request;

 

(x) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Total Defeasance Event, including Lender’s reasonable attorneys’ fees
and expenses and Rating Agency fees and expenses; and

 

(xi) All of the Other Borrowers shall have elected to voluntarily defease the
entire amount of all of the Other Loans and obtain a release of the lien of the
Other Mortgages encumbering all the Other Properties, and the Other Borrowers
shall have satisfied all of the conditions for a “Total Defeasance Event” (as
defined in the Other Loan Agreements) set forth in Section 2.5.1 of the Other
Loan Agreements.

 

(b) If Borrower has elected to defease the entire Note and the requirements of
this Section 2.5 have been satisfied, all of the Individual Properties shall be
released from the

 

-24-



--------------------------------------------------------------------------------

lien of the Mortgage and security agreements or pledges entered into as, or in
connection with, the other Loan Documents, and the Total Defeasance Collateral
pledged pursuant to the Security Agreement shall be the sole source of
collateral securing the Note. Notwithstanding anything to the contrary set forth
herein or in any other Loan Document, none of the Individual Properties shall be
released from the Mortgage or any of the other Loan Documents unless the Other
Borrowers have elected to voluntarily defease the entire amount of all of the
Other Loans and obtain a release of the lien of the Other Mortgages encumbering
all the Other Properties, and the Other Borrowers have satisfied all of the
conditions for a “Total Defeasance Event” (as defined in the Other Loan
Agreements) set forth in Section 2.5.1 of the Other Loan Agreements. In
connection with the release of the Liens, Borrower shall submit to Lender, not
less than thirty (30) days prior to the Defeasance Date (or such shorter time as
is acceptable to Lender in its sole discretion), a release of Lien (and related
Loan Documents) for execution by Lender. Such release shall be in a form
appropriate in the jurisdiction in which the Individual Properties are located
and shall contain standard provisions protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement. Borrower shall pay all costs, taxes
and expenses associated with the releases of the lien of the Mortgage, including
Lender’s reasonable attorneys’ fees. Except as set forth in this Section 2.5, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the lien of any Mortgage on any of the Individual Properties.

 

2.5.2 Intentionally Deleted.

 

2.5.3 Additional Partial Defeasance. (a) If (1) a “Total Defeasance Event” (as
defined in the Other Loan Documents) or a “Partial Defeasance Event” (as defined
in the Other Loan Agreements) has occurred, and (2) the Lender and the Other
Lenders have determined, in their reasonable discretion (after consultation with
the Borrowers and the Other Borrowers) that all or a portion of the “Excess
Release Amount” (as defined in the Other Loan Agreements) with respect to the
Other Loans that are being defeased shall be allocated to one or more Individual
Properties and subject to the terms and provisions of this Section 2.5.3 (an
“Additional Partial Defeasance Event”), then Borrowers shall satisfy each of the
following provisions:

 

(i) Borrower shall pay to Lender (A) all payments of principal and interest due
on the Loan to and including the Monthly Payment Date on which the “Total
Defeasance Event” (as defined in the Other Loan Agreements) or the “Partial
Defeasance Event” (as defined in the Other Loan Agreements) of the applicable
Other Loan is to occur (the “Additional Partial Defeasance Date”) and (B) all
other sums then due under the Note, this Agreement, the applicable Mortgage and
the other Loan Documents with respect to the Individual Property or Individual
Properties which Lender and the Other Lenders have selected as the properties to
be subject to this Section 2.5.3;

 

(ii) Borrower shall deposit the Additional Partial Defeasance Collateral
relating to the “Excess Release Amount” (as defined in the Other Loan Agreements

 

-25-



--------------------------------------------------------------------------------

pursuant to which the Other Loans were defeased) which Lender and the Other
Lenders have allocated to one or more of the Individual Properties into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.5.4 and 2.5.5 hereof;

 

(iii) Borrower shall prepare all necessary documents to modify this Agreement
and to amend and restate the Note and issue two substitute notes (or, if the
Note consists of separate component notes, two groups of component notes), one
note (or one group of component notes) having an aggregate principal balance
equal to the portion of the “Excess Release Amount” (as defined in the Other
Loan Agreement pursuant to which the Other Loans were defeased) that is
allocated to the Loan and the subject Individual Property or Individual
Properties, as the case may be (the “Defeased Note”), and the other note (or
group of component notes) having an aggregate principal balance equal to the
outstanding principal balance of the Note immediately prior to the Additional
Partial Defeasance Event minus the principal amount of the Defeased Note
executed in connection with such Additional Partial Defeasance Event (the
“Undefeased Note”). The Defeased Note and Undefeased Note shall have identical
terms as the Note except for the principal balance and the monthly payment
amount. The Defeased Note and the Undefeased Note shall be cross defaulted and
cross collateralized unless the Rating Agencies shall require otherwise or
unless a Successor Borrower that is not an Affiliate of the Borrower is
established pursuant to Section 2.5.4. A Defeased Note may not be the subject of
any further defeasance;

 

(iv) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Additional Partial
Defeasance Collateral;

 

(v) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Additional Partial Defeasance Collateral,
(B) if a Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of the Additional Partial Defeasance Event pursuant to this Section 2.5.3, (C)
the Additional Partial Defeasance Event will not result in a deemed exchange for
purposes of the Code and will not adversely affect the status of the Defeased
Note and the Undefeased Note as indebtedness for federal income tax purposes,
(D) delivery of the Additional Partial Defeasance Collateral and the grant of a
security interest therein to Lender shall not constitute an avoidable preference
under Section 547 of the Bankruptcy Code or applicable state law and (E) a
non-consolidation opinion with respect to the Successor Borrower;

 

(vi) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Additional Partial Defeasance Event;

 

(vii) Borrower shall deliver to Lender a certificate of a “Big Four” or other
nationally recognized public accounting firm acceptable to Lender certifying
that the Additional Partial Defeasance Collateral will generate monthly amounts
equal to or greater than the Scheduled Defeasance Payments;

 

-26-



--------------------------------------------------------------------------------

(viii) Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.5.3(a) have been satisfied; and

 

(ix) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Additional Partial Defeasance Event, including Lender’s reasonable
attorneys’ fees and expenses.

 

(b) No defeasance of all or any portion of the Note pursuant to this Section
2.5.3 shall cause, give rise to a right to require, or otherwise result in, the
release of the Lien of any Mortgage or Second Mortgage on any of the Individual
Properties.

 

2.5.4 Defeasance Collateral Account. On or before the date on which Borrower
delivers the Total Defeasance Collateral or Additional Partial Defeasance
Collateral, Borrower shall open at any Eligible Institution the defeasance
collateral account (the “Defeasance Collateral Account”) which shall at all
times be an Eligible Account. The Defeasance Collateral Account shall contain
only (i) Total Defeasance Collateral or Additional Partial Defeasance
Collateral, and (ii) cash from interest and principal paid on the Total
Defeasance Collateral or Additional Partial Defeasance Collateral. All cash from
interest and principal payments paid on the Total Defeasance Collateral or
Additional Partial Defeasance Collateral shall be paid over to Lender on each
Monthly Payment Date and applied to accrued and unpaid interest and on the
Maturity Date, shall be first applied to accrued and unpaid interest and then to
principal. Any cash from interest and principal paid on the Total Defeasance
Collateral or Additional Partial Defeasance Collateral not needed to pay the
Scheduled Defeasance Payments shall be retained in the Defeasance Collateral
Account and applied to payments due on subsequent Monthly Payment Dates or
released to Borrower upon the payment and satisfaction in full of the Debt.
Borrower shall cause the Eligible Institution at which the Total Defeasance
Collateral or Additional Partial Defeasance Collateral is deposited to enter an
agreement with Borrower and Lender, satisfactory to Lender in its reasonable
discretion, pursuant to which such Eligible Institution shall agree to hold and
distribute the Total Defeasance Collateral or Additional Partial Defeasance
Collateral in accordance with this Agreement. Borrower or Successor Borrower, as
applicable, shall be the owner of the Defeasance Collateral Account and shall
report all income accrued on Total Defeasance Collateral or Additional Partial
Defeasance Collateral for federal, state and local income tax purposes in its
income tax return. Borrower shall prepay all cost and expenses associated with
opening and maintaining the Defeasance Collateral Account. Lender shall not in
any way be liable by reason of any insufficiency in the Defeasance Collateral
Account.

 

2.5.5 Successor Borrower. In connection with a Total Defeasance Event or
Additional Partial Defeasance Event under this Section 2.5, Borrower shall, if
required by the Rating Agencies or if Borrower elects to do so, establish or
designate a successor entity (the “Successor Borrower”) which shall be a single
purpose bankruptcy remote entity and which shall be approved by the Rating
Agencies. Any such Successor Borrower may, at Borrower’s option, be an Affiliate
of the Borrower unless the Rating Agencies shall require otherwise. Borrower
shall transfer and assign all obligations, rights and duties under and to the
Note or the Defeased

 

-27-



--------------------------------------------------------------------------------

Note, as applicable, together with the Total Defeasance Collateral or Additional
Partial Defeasance Collateral, as applicable, to such Successor Borrower. Such
Successor Borrower shall assume the obligations under the Note or the Defeased
Note, as applicable, and the Security Agreement and Borrower that owned the
Individual Property released pursuant to Section 2.5 hereof shall be relieved of
its obligations under such documents except to the extent of any
cross-collateralization required hereunder. Borrower shall pay a minimum of
$1,000 to any such Successor Borrower as consideration for assuming the
obligations under the Note or the Defeased Note, as applicable, and the Security
Agreement. Borrower shall pay all costs and expenses incurred by Lender,
including Lender’s attorney’s fees and expenses, incurred in connection
therewith.

 

III. REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Borrower Representations.

 

Borrower represents and warrants that:

 

3.1.1 Organization. (a) Borrower and each SPC Party is duly organized, validly
existing and in good standing with full power and authority to own its assets
and conduct its business, and is duly qualified in all jurisdictions in which
the ownership of its property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on its ability to perform its obligations hereunder, and
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents by it, and has the
power and authority to execute, deliver and perform under this Agreement, the
other Loan Documents and all the transactions contemplated hereby.

 

(b) Borrower’s exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type specified in the first
paragraph of this Agreement. Borrower is incorporated or organized under the
laws of the state specified in the first paragraph of this Agreement. Borrower’s
principal place of business and chief executive office, and the place where
Borrower keeps its books and records, including recorded data of any kind or
nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement (unless Borrower notifies Lender in writing at least
thirty (30) days prior to the date of such change). The organizational
identification number of Borrower, assigned by the state of its organization is
3590370 and its federal tax identification number is 20-1087755. Borrower is not
subject to back-up withholding taxes.

 

3.1.2 Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by Borrower and constitute the legal, valid
and binding obligation of Borrower, enforceable against Borrower in accordance
with their respective terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

-28-



--------------------------------------------------------------------------------

3.1.3 No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and the performance of its obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any lien on any of
Borrower’s assets or property (other than the Individual Properties and pursuant
to the Loan Documents).

 

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s knowledge, threatened against Borrower in any court or by or
before any other Governmental Authority which would materially and adversely
affect the ability of Borrower to carry out the transactions contemplated by
this Agreement.

 

3.1.5 Agreements. Borrower is not in default with respect to any order or decree
of any court or any order, regulation or demand of any Governmental Authority,
which default might have consequences that would materially and adversely affect
the condition (financial or other) or operations of Borrower or its properties
or might have consequences that would adversely affect its performance
hereunder.

 

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the
consummation of the transactions contemplated hereby, other than those which
have been obtained by Borrower.

 

3.1.7 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of each of the Individual Properties and good
title to the balance of each of the Individual Properties, free and clear of all
Liens whatsoever except the Permitted Encumbrances. The Mortgage and the
Assignment of Leases, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (i) a valid, first priority,
perfected lien on each Individual Property, subject only to Permitted
Encumbrances and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any Permitted
Encumbrances. There are no mechanics’, materialman’s or other similar liens or
claims which have been filed for work, labor or materials affecting any
Individual Property which are or may be liens prior to, or equal or coordinate
with, the lien of the related Mortgage. None of the Permitted Encumbrances,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Mortgage and this Loan Agreement,
materially and adversely affect the value of the Individual Properties, impair
the use or operations of such Individual Properties or impair Borrower’s ability
to pay its obligations in a timely manner.

 

3.1.8 No Plan Assets. As of the date hereof and throughout the term of the Loan
(a) Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3)

 

-29-



--------------------------------------------------------------------------------

of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
whether or not subject to Title I of ERISA, or a “plan” as defined in Section
4975 of the Code, (b) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of U.S.
Department of Labor Regulation 29 C.F.R. Section 2510.3-101 (the “Plan Assets
Regulation”), and (c) transactions by or with Borrower are not and will not be
subject to any state statute regulating investments of, or fiduciary obligations
with respect to, governmental plans, as defined in Section 3(32) of ERISA.

 

3.1.9 Compliance. Except as set forth on Schedule XI attached hereto, Borrower
and each of the Individual Properties and the use thereof comply in all material
respects with all applicable Legal Requirements, including, without limitation,
building and zoning ordinances and codes and Prescribed Laws. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority, the violation of which might materially adversely affect
the condition (financial or otherwise) or business of Borrower. Borrower has not
committed any act which may give any Governmental Authority the right to cause
Borrower to forfeit any of the Individual Properties or any part thereof or any
monies paid in performance of the Borrower’s obligations under any of the Loan
Documents.

 

3.1.10 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of each of the Individual Properties (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of each Individual Property as of the date of such
reports, and (iii) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. Borrower has no contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower and reasonably likely to have a materially adverse effect on any of
the Individual Properties or the operation thereof, except as referred to or
reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Individual Properties from
that set forth in said financial statements.

 

3.1.11 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is contemplated with respect to all or any portion
of any of the Individual Properties or for the relocation of roadways providing
access to any of the Individual Properties.

 

3.1.12 Utilities and Public Access. Each of the Individual Properties has rights
of access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses.

 

3.1.13 Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitutes a separate tax lot and does not constitute a portion
of any other tax lot not a part of such Individual Property.

 

3.1.14 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting any of the Individual
Properties, nor are there any contemplated improvements to any of the Individual
Properties that may result in such special or other assessments.

 

-30-



--------------------------------------------------------------------------------

3.1.15 Enforceability. The Loan Documents are not subject to any right of
rescission, set off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set off, counterclaim or
defense with respect thereto.

 

3.1.16 Assignment of Leases. The Assignment of Leases creates a valid assignment
of, or a valid security interest in, certain rights under the Leases, subject
only to (a) a license granted to Borrower to exercise certain rights and to
perform certain obligations of the lessor under the Leases, including the right
to operate the Property, and (b) solely with respect to Lender’s rights under
the Assignment of Leases to cause the Tenants under the NASA and OCC Leases to
direct Rents to an account specified by Lender, subject to the delivery by
Lender, on or after the closing of the Loan, of a notice (a “GSA Notice”) to the
contracting officer of OCC and NASA directing Rent to be deposited into the
Clearing Account; provided, that, any failure by Lender to deliver such notice
will not affect in any manner the validity or enforceability of the assignments
of, or the validity, enforceability and/or perfection of Lender’s security
interest in, the rights of Borrower under the NASA and OCC Leases provided by
the Assignment of Leases. No Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder. Lender agrees that it shall not revoke either
GSA Notice prior to an Event of Default.

 

3.1.17 Insurance. Borrower has obtained and has delivered to Lender certificates
evidencing the insurance coverage provided under the Policies, with all premiums
prepaid thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. Except as set forth on Schedule XI
attached hereto, no claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

3.1.18 Licenses. All permits and approvals, including without limitation,
certificates of occupancy required by any Governmental Authority for the use,
occupancy and operation of each of the Individual Properties in the manner in
which such Individual Property is currently being used, occupied and operated
have been obtained and are in full force and effect.

 

3.1.19 Flood Zone. Except as may be shown on a Survey, none of the Improvements
on any of the Individual Properties are located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area.

 

3.1.20 Physical Condition. Except as may be disclosed in the engineering reports
described on Schedule XI attached hereto, each of the Individual Properties,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists no
structural or other material defects or damages in any of the Individual
Properties,

 

-31-



--------------------------------------------------------------------------------

whether latent or otherwise, and Borrower has not received any notice from any
insurance company or bonding company of any defects or inadequacies in any of
the Individual Properties, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

 

3.1.21 Boundaries. Except as may be shown on a Survey, all of the improvements
which were included in determining the appraised value of each Individual
Property lie wholly within the boundaries and building restriction lines of such
Individual Property, and no improvements on adjoining properties encroach upon
such Individual Property, and no easements or other encumbrances affecting the
applicable Individual Property encroach upon any of the improvements, so as to
affect the value or marketability of the applicable Individual Property except
those which are insured against by title insurance.

 

3.1.22 Leases. Except as set forth on Schedule XI attached hereto, Borrower
represents and warrants to Lender with respect to the Leases at the Individual
Properties: (a) each rent roll attached hereto as Schedule I(A) and Schedule
I(B) is true, complete and correct and none of the Individual Properties are
subject to any Leases other than the Leases for such Individual Property that
are described in the applicable Schedule I, (b) the Leases identified on
Schedule I(A) and Schedule I(B) are in full force and effect and there are no
defaults thereunder by either party (other than non-material defaults by Tenants
that it is commercially reasonable for the Borrower to excuse), (c) the copies
of the Leases delivered to Lender are true and complete, and there are no oral
agreements with respect thereto, (d) no Rent (including security deposits) has
been paid more than one (1) month in advance of its due date, (e) all work to be
performed by Borrower under each Lease has been performed as required and has
been accepted by the applicable Tenant, (f) any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any Tenant has already been received by such
Tenant and (g) all security deposits are being held in accordance with Legal
Requirements.

 

3.1.23 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
applicable Legal Requirements in connection with the transfer of the Individual
Properties to the applicable Borrower have been paid or are being paid
simultaneously herewith. All mortgage, mortgage recording, stamp, intangible or
other similar tax required to be paid under applicable Legal Requirements in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid or are being paid simultaneously
herewith. All taxes and governmental assessments due and owing in respect of the
Individual Properties have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the title insurance policy to be issued in connection with the
Mortgage

 

3.1.24 Single Purpose. Borrower hereby represents and warrants to, and covenants
with, Lender that as of the date hereof and until such time as the Debt shall be
paid in full:

 

(a) Borrower does not own and will not own any asset or property other than (i)
the Individual Properties, and (ii) incidental personal property or other assets
necessary for the ownership or operation of the Individual Properties.

 

-32-



--------------------------------------------------------------------------------

(b) Borrower will not engage in any business other than the ownership,
management and operation of the Individual Properties, entering into the Loan as
a co-borrower and Borrower will conduct and operate its business as presently
conducted and operated.

 

(c) Borrower will not enter into any contract or agreement with any Affiliate of
Borrower, any constituent party of Borrower or any Affiliate of any constituent
party, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arm’s-length basis
with third parties other than any such party.

 

(d) Borrower has not incurred and will not incur any Indebtedness other than (i)
the Debt, (ii) unsecured trade payables and operational debt not evidenced by a
note and (iii) Indebtedness incurred in the financing of equipment and other
personal property used at the Individual Properties; provided that any
Indebtedness incurred pursuant to subclauses (ii) and (iii) shall be (x) for
each Individual Property, not in excess of three percent (3%) of the Allocated
Loan Amount for such Individual Property in the aggregate, (y) paid not more
than sixty (60) days from the date incurred as to the matters in subclause (ii)
above and not more than sixty (60) days from the date due as to the matters in
subclause (iii) above, subject only to Borrower’s right to diligently prosecute
a good faith dispute as to amounts due and payable in accordance with the
provisions of this Agreement and (z) incurred in the ordinary course of
business. No Indebtedness other than the Debt may be secured (subordinate or
pari passu) by any of the Individual Properties.

 

(e) Borrower has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and shall not acquire
obligations or securities of its Affiliates.

 

(f) Borrower is and will remain solvent and Borrower will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

 

(g) Borrower has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and Borrower will
not, nor will Borrower permit any constituent party to amend, modify or
otherwise change the partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational
documents of Borrower or such constituent party without the prior consent of
Lender in any manner that (i) violates the single purpose covenants set forth in
this Section 3.1.24, or (ii) amends, modifies or otherwise changes any provision
thereof that by its terms cannot be modified at any time when the Loan is
outstanding or by its terms cannot be modified without Lender’s consent.

 

(h) Borrower will maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates and any constituent party.
Borrower’s assets will not be listed as assets on the financial statement of any
other Person; provided, however, that

 

-33-



--------------------------------------------------------------------------------

Borrower’s assets may be included in a consolidated financial statement of its
Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements (or the notes thereto) to indicate the
separateness of Borrower and such Affiliates and to indicate that Borrower’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliates or any other Person and (ii) such assets shall be listed on
Borrower’s own separate balance sheet. Borrower will file its own tax returns
(to the Borrower is required to file any such tax returns) and will not file a
consolidated federal income tax return with any other Person except to the
extent Borrower is a disregarded entity for federal income tax purposes.
Borrower shall maintain its books, records, resolutions and agreements as
official records.

 

(i) Borrower will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate of Borrower or any constituent party of Borrower), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or part of the other.

 

(j) Borrower will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

 

(k) Neither Borrower nor any constituent party will seek or effect the
liquidation, dissolution, winding up, liquidation, consolidation or merger, in
whole or in part, of Borrower.

 

(l) Borrower will not commingle the funds and other assets of Borrower with
those of any Affiliate or constituent party or any other Person, and will hold
all of its assets in its own name.

 

(m) Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.

 

(n) Borrower will not guarantee, or become obligated for the debts of any other
Person and does not and will not hold itself out to be responsible for or have
its credit available to satisfy the debts or obligations of any other Person.

 

(o) (i) If Borrower is a limited partnership or a limited liability company
(other than a single member limited liability company), each general partner or
managing member (each, an “SPC Party”), as applicable, shall be a corporation or
a Delaware single member limited liability company acceptable to Lender whose
sole asset is its interest in Borrower and each such SPC Party will at all times
comply, and will cause Borrower to comply, with each of the representations,
warranties, and covenants contained in this Section 3.1.24 as if such
representation, warranty or covenant was made directly by such SPC Party. Upon
the withdrawal or the disassociation of an SPC Party from Borrower, Borrower
shall immediately appoint a new SPC Party whose articles of incorporation are
substantially similar to those of such SPC Party and deliver a new
non-consolidation opinion to the Rating Agency or Rating Agencies, as
applicable, with respect to the new SPC Party and its equity owners.

 

-34-



--------------------------------------------------------------------------------

(ii) If Borrower or any SPC Party of Borrower is a single member limited
liability company, Borrower or such SPC Party shall have at least two (2)
springing members, one of which, upon the dissolution of such sole member or the
withdrawal or the disassociation of the sole member from Borrower or such SPC
Party, shall immediately become the sole member of Borrower or such SPC Party,
and the other of which shall become the sole member of Borrower or such SPC
Party if the first such springing member no longer is available to serve as such
sole member.

 

(p) Borrower shall at all times cause there to be at least two (2) duly
appointed members of the board of directors of each SPC Party and the Borrower
who are provided by a nationally recognized company that provides professional
independent directors (each, an “Independent Director”) and which are reasonably
satisfactory to Lender who shall not have been at the time of such individual’s
appointment or at any time while serving as a director of such SPC Party and
Borrower, and may not have been at any time during the preceding five years (i)
a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of such SPC Party, Borrower or any
Affiliate of either of them, (ii) a customer, supplier or other Person who
derives any of its purchases or revenues from its activities with such SPC
Party, Borrower or any Affiliate of either of them (other than as an Independent
Director), (iii) a Person or other entity controlling or under common control
with any such stockholder, partner, customer, supplier or other Person, or (iv)
a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person. A natural person who
otherwise satisfies the foregoing definition of Independent Director except for
being the independent director, manager or special member of a “special purpose
entity” affiliated with the Borrower that does not own a direct or indirect
equity interest in the Borrower shall not be disqualified from serving as an
Independent Director if such individual is at the time of initial appointment,
or at any time while serving as an Independent Director, is an independent
manager, director or special member provided by a nationally-recognized company
that provides professional independent managers, directors or special members.
As used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.

 

(q) Borrower shall not cause or permit the board of directors of any SPC Party
and Borrower to take any action which, under the terms of any certificate of
incorporation, by-laws or any voting trust agreement with respect to any common
stock or under any organizational document of Borrower or SPC Party, requires a
unanimous vote of the board of directors of each SPC Party and Borrower unless
at the time of such action there shall be at least two members who are each an
Independent Director.

 

(r) Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Non-Consolidation Opinion shall be true and correct
in all respects. In connection with the foregoing, Borrower hereby covenants and
agrees that it will comply with or cause the compliance with, (i) all of the
facts and assumptions (whether regarding the Borrower or any other Person) set
forth in the Non-Consolidation Opinion, (ii) all the representations, warranties
and covenants in this Section 3.1.24, and (iii) all the organizational documents
of the Borrower and any SPC Party.

 

-35-



--------------------------------------------------------------------------------

(s) Borrower will not permit any Affiliate or constituent party independent
access to its bank accounts other than a Manager approved by Lender, and then in
such circumstances, only in accordance with the terms of its respective
Management Agreement.

 

(t) Borrower shall pay the salaries of its own employees (if any) from its own
funds and maintain a sufficient number of employees (if any) in light of its
contemplated business operations.

 

(u) Borrower shall compensate each of its consultants and agents from its funds
for services provided to it and pay from its own assets all obligations of any
kind incurred.

 

3.1.25 Pre-Existing Borrower Entity. Borrower hereby represents with respect to
Borrower that from the date of such entity’s formation on November 12, 2002 to
the date of this Agreement: (a) is and always has been duly formed, validly
existing, and in good standing in the state of its incorporation and in all
other jurisdictions where it is qualified to do business; (b) has no judgments
or liens of any nature against it except for tax liens not yet due; (c) is in
compliance with all laws, regulations, and orders applicable to it and has
received all permits necessary for it to operate; (d) is not involved in any
dispute with any taxing authority; (e) has paid all taxes which it owes; (f) has
never owned any real property other than the Property and personal property
necessary or incidental to its ownership or operation of the Property and has
never engaged in any business other than the ownership and operation of the
Property; (g) is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it that has not been paid in full; (h) has provided Lender with
(i) complete financial statements of the REIT, which financial statements
reflect the REIT’s ownership of Borrower and otherwise reflect a fair and
accurate view of those combined entities’ financial condition, and (ii) complete
financial statements of Borrower, which financial statements reflect a fair and
accurate view of what the Borrower’s financial condition will be after the
Closing; (i) has materially complied with the separateness covenants referred to
in the Nonconsolidation Opinion since its formation; and (j) has no material
contingent or actual obligations not related to the Property.

 

3.1.26 Pre-Existing Borrower Separateness. Borrower hereby represents from the
date of such entity’s formation on November 12, 2002 to the date of this
Agreement that it: (a) has not entered into any contract or agreement with any
of its Affiliates, constituents, or owners, or any guarantors of any of its
obligations or any Affiliate of any of the foregoing (individually, a “Related
Party” and collectively, the “Related Parties”), except upon terms and
conditions that are commercially reasonable and substantially similar to those
available in an arm’s-length transaction with an unrelated party; (b) has paid
all of its debts and liabilities from its assets, except that certain
professional services provided to Borrower, in its capacity as a subsidiary of
the REIT, such as tax, accounting and legal services, have been paid for by the
REIT; (c) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence; (d)
has maintained all of its books, records, financial statements and bank accounts
relating to operation of the Individual Properties separate from those of any
other Person, provided however, that the REIT may have listed, on various
documents and filings, (1) that it owns the Borrower and/or (2) that the
Individual Properties might be an asset of the REIT without clearly enunciating
that the Individual Properties were owned by Borrower, and thus that the REIT
had only an indirect interest in the

 

-36-



--------------------------------------------------------------------------------

Individual Properties through the REIT’s ownership of Borrower; (e) has, with
respect to the day-to-day operation of the Individual Properties, at all times
held itself out to the public as a legal entity separate and distinct from any
other Person (including any Affiliate or other Related Party); (f) has corrected
any known misunderstanding regarding its status as a separate entity; (g) has,
with respect to operation of the Individual Properties, conducted all of its
business and held all of its assets in its own name; (k) has not, except for the
Bank of America Guaranty (as defined below), held itself out as being
responsible for the debts or obligations of any other Person; (l) has not
guaranteed or become obligated for the debts of any other Person, except that
the Borrower has guaranteed the obligations of certain affiliates pursuant to
that certain credit agreement dated as of April 23, 2003 between (1) certain of
Borrower’s affiliates and (2) Bank of America, N.A., in its capacity as
Administrative Agent, Swingline Lender and L/C Issuer and the associated lenders
thereto, which obligation shall be discharged upon the Closing (the “Bank of
America Guaranty”); (m) has not pledged its assets to secure the obligations of
any other Person and, as of the Closing, no such pledge remains outstanding
except in connection with the Loan; (n) has maintained adequate capital in light
of its contemplated business operations; (o) has maintained, on its own or
through Related Parties, a sufficient number of employees in light of its
contemplated business operations and, with respect to the day-to-day operations
of the Individual Properties, has paid the costs of third parties’ services
required for the Individual Properties from its own funds; (p) has not owned any
subsidiary or any equity interest in any other entity; (q) has not incurred any
indebtedness that is still outstanding other than indebtedness that is permitted
under the Loan Documents; and (r) has not had any of its obligations guaranteed
by an Affiliate, except for (1) the Bank of America Guaranty which will be
discharged as a result of the closing of the Loan, or (2) guarantees that are
expressly contemplated by the Loan Documents.

 

3.1.27 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower.
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

3.1.28 Solvency. Borrower (a) has not entered into the transaction or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower).

 

-37-



--------------------------------------------------------------------------------

3.1.29 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement, the
other Loan Documents.

 

3.1.30 Organizational Chart. The organizational chart attached as Schedule III
hereto, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof.

 

3.1.31 Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

3.1.32 No Other Debt. Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.

 

3.1.33 Investment Company Act. Borrower is not (1) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (3) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

3.1.34 Access/Utilities. All public utilities necessary to the continued use and
enjoyment of each Individual Property as presently used and enjoyed are located
in the public right-of-way abutting such Individual Property. All roads
necessary for the full utilization of each Individual Property for its current
purpose have been completed and dedicated to public use and accepted by all
governmental authorities or are the subject of access easements for the benefit
of such Individual Property.

 

3.1.35 No Bankruptcy Filing. Borrower is not contemplating either the filing of
a petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it.

 

3.1.36 Full and Accurate Disclosure. To the best of Borrower’s knowledge, no
information contained in this Agreement, the other Loan Documents or any written
statement furnished by or on behalf of Borrower pursuant to the terms of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
materially misleading in light of the circumstances under which they were made.
There is no material fact or circumstance presently known to

 

-38-



--------------------------------------------------------------------------------

Borrower which have not been disclosed to Lender and which materially adversely
affects, or is reasonably likely to materially adversely affect, the Individual
Properties, Borrower, or its business, operations or condition (financial or
otherwise).

 

3.1.37 Foreign Person. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

 

3.1.38 No Change in Facts or Circumstances; Disclosure. To the best of
Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make the financial statements,
rent rolls, reports, certificates or other documents submitted in connection
with the Loan inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects the business
operations or the financial condition of Borrower or the Individual Properties.

 

3.1.39 Perfection of Accounts. Borrower hereby represents and warrants to Lender
that:

 

(a) This Agreement, together with the other Loan Documents create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Accounts (as defined in the Cash Management Agreement) in favor of Lender, which
security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold or otherwise conveyed the
Accounts;

 

(b) The Accounts constitute “deposit accounts” or “securities accounts” within
the meaning of the Uniform Commercial Code, as set forth in the Cash Management
Agreement;

 

(c) Pursuant and subject to the terms of the Cash Management Agreement, Agent
has agreed to comply with all instructions originated by Lender, without further
consent by Borrower, directing disposition of the Accounts and all sums at any
time held, deposited or invested therein, together with any interest or other
earnings thereon, and all proceeds thereof (including proceeds of sales and
other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

 

(d) The Accounts are not in the name of any Person other than Borrower, as
pledgor, or Lender, as pledgee. Borrower has not consented to Agent’s complying
with instructions with respect to the Accounts from any Person other than
Lender.

 

3.1.40 REA. Except as disclosed on Schedule XI attached hereto, each REA is in
full force and effect and Borrower and, to Borrower’s knowledge, all other
parties to any REA, are not in default thereunder, and to the best of Borrower’s
knowledge, there are no conditions which, with the passage of time or the giving
of notice, or both, would constitute a default thereunder. Except as set forth
on Schedule VII, the REA has not been modified, amended or supplemented.

 

-39-



--------------------------------------------------------------------------------

Section 3.2 Survival of Representations

 

The representations and warranties set forth in Section 3.1 shall survive, and
any covenants contained in Section 3.1 shall continue, for so long as any amount
remains payable to Lender under this Agreement or any of the other Loan
Documents.

 

IV. BORROWER COVENANTS

 

Section 4.1 Borrower Affirmative Covenants.

 

Borrower hereby covenants and agrees with Lender that:

 

4.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and the Individual Properties,
including, without limitation, Prescribed Laws.

 

4.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Individual Properties
or any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower is required to make deposits of Tax Funds and in such case complies
with the terms and provisions of Section 6.2 hereof. Borrower shall furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent; provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender with Tax Funds on deposit with Lender pursuant to
Section 6.2 hereof. Borrower shall not permit or suffer and shall promptly
discharge any lien or charge against the Individual Properties. After prior
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Taxes or Other Charges, provided that (i) no Event of Default
has occurred and remains uncured; (ii) such proceeding shall be permitted under
and be conducted in accordance with all applicable statutes, laws and
ordinances; (iii) no Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of Taxes or Other Charges from the applicable
Individual Property; and (vi) to the extent required by law, Borrower shall have
paid under protest or deposited with the appropriate taxing authority any such
security as may be required by applicable law (which must be in an amount equal
to at least 100% of Taxes plus interest thereon for an additional period of
three (3) years) to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon, provided, that, if the
applicable taxing authority does not require Borrower to deliver cash as
security while Taxes or Other Charges are being contested by Borrower, Borrower
shall deposit cash with Lender or, in lieu of a cash deposit, a Letter of
Credit, in the amount required above as security for the payment of such Taxes
or Other Charges, as the case may be. Lender may pay over any such cash, Letter
of Credit or other security held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established.

 

-40-



--------------------------------------------------------------------------------

4.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened against Borrower which might
materially adversely affect any of the Individual Properties or Borrower’s
ability to perform its obligations hereunder or under the other Loan Documents.

 

4.1.4 Access to Individual Properties. Borrower shall permit agents,
representatives and employees of Lender to inspect any of the Individual
Properties or any part thereof at reasonable hours upon reasonable advance
notice.

 

4.1.5 Further Assurances; Supplemental Mortgage Affidavits. Borrower shall, at
Borrower’s sole cost and expense:

 

(a) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

(b) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

4.1.6 Financial Reporting. (a) Borrower shall keep and maintain or will cause to
be kept and maintained proper and accurate books and records, in accordance with
GAAP, reflecting the financial affairs of Borrower. Lender shall have the right
from time to time during normal business hours upon reasonable notice to
Borrower to examine such books and records at the office of Borrower or other
Person maintaining such books and records and to make such copies or extracts
thereof as Lender shall desire.

 

(b) Borrower shall furnish Lender annually, within one hundred twenty (120) days
following the end of each Fiscal Year, a complete copy of Borrower’s annual
financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender prepared in
accordance with GAAP covering the Individual Properties on a combined basis,
such financial statements to include statements of income and expense and cash
flow for Borrower and the Individual Properties and a balance sheet for
Borrower. Such statements shall set forth gross revenue and operating expenses
for each Individual Property. Borrower’s annual financial statements shall be
accompanied by a certificate executed by the chief financial officer of Borrower
stating that such annual financial statement presents fairly the financial
condition and the results of operations of Borrower and the Individual
Properties being reported on. Borrower shall furnish a balance sheet and income
statement for the preceding Fiscal Year for the Individual Properties, certified
by the chief financial officer of Borrower that each statement fairly presents
the financial condition and results of operations of such Individual Property.
Together with Borrower’s annual financial statements, Borrower shall furnish to
Lender an Officer’s Certificate certifying as of the date

 

-41-



--------------------------------------------------------------------------------

thereof whether to the best of Borrower’s knowledge there exists an event or
circumstance which constitutes a Default or Event of Default by Borrower under
the Loan Documents and if such Default or Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.

 

(c) Borrower will furnish Lender on or before the sixtieth (60th) day after the
end of each fiscal quarter (based on Borrower’s Fiscal Year), the following
items, accompanied by a certificate from the chief financial officer of
Borrower, certifying that such items are true, correct, accurate and complete
and fairly present the financial condition and results of the operations of
Borrower and each Individual Property in accordance with GAAP as applicable:

 

(i) quarterly and year-to-date statements of income and expense prepared for
such quarter with respect to each Individual Property, with a balance sheet for
such quarter for Borrower;

 

(ii) a calculation reflecting the Debt Service Coverage Ratio as of the last day
of such quarter, for such quarter and the last four quarters;

 

(iii) a current rent roll for each Individual Property;

 

(iv) a comparison of the budgeted income and expenses and the actual income and
expenses for such quarter and year to date for each Individual Property,
together with a detailed explanation of any variances of more than five percent
(5%) between budgeted and actual amounts for such period and year to date; and

 

(v) with respect to any Major Leases, any notice received from a Tenant
threatening non-payment of Rent or other default, alleging or acknowledging a
default by landlord, requesting a termination of a Lease or a material
modification of any Lease or notifying Borrower of the exercise or non-exercise
of any option provided for in such Tenant’s Lease, or any other similar material
correspondence received by Borrower from Tenants during the subject fiscal
quarter.

 

(d) Prior to the last Securitization of any portion of the Loan and upon request
by Lender, Borrower will furnish Lender on or before the thirty-fifth (35th) day
after the end of each calendar month, the following items, accompanied by a
certificate from the chief financial officer of Borrower, certifying that such
items are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and each Individual Property
in a manner consistent with GAAP, as applicable:

 

(i) monthly and year-to-date statements of income and expense and cash flow
prepared for such month with respect to each Individual Property; and

 

(ii) a current rent roll for each Individual Property.

 

(e) Borrower shall submit a proposed draft of the Annual Budget to Lender not
later than thirty (30) days prior to the commencement of each Fiscal Year and a
final Annual Budget to Lender not later than ten (10) days prior to the
commencement of each Fiscal Year. Lender shall have the right to approve each
Annual Budget covering any period of time after the

 

-42-



--------------------------------------------------------------------------------

occurrence of a Trigger Event. In the event that Lender objects to a proposed
Annual Budget (draft or final) submitted by Borrower at any time after a Trigger
Event, Lender shall advise Borrower of such objections within fifteen (15) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise such Annual Budget and
resubmit the same to Lender. Lender shall advise Borrower of any objections to
its revised Annual Budget within ten (10) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise the same in accordance with the process described
in this subsection until Lender approves the Annual Budget. Until such time that
Lender approves a proposed Annual Budget, which approval shall not be
unreasonably withheld, conditioned or delayed unless an Event of Default exists,
in which case Lender’s approval shall be in its sole and absolute discretion,
the most recent Annual Budget (or the most recent Approved Annual Budget, if
such previous Annual Budget was subject to Lender’s approval) shall apply;
provided that, such Annual Budget (or Approved Annual Budget, as applicable)
shall be adjusted to reflect actual increases in Taxes, Insurance Premiums,
utility expenses and management fees under the Management Agreement. Each Annual
Budget approved by Lender shall hereinafter be referred to as an “Approved
Annual Budget.” In the event that, after the occurrence of a Trigger Event,
Borrower incurs an extraordinary operating expense or extraordinary capital
expenditure not set forth in the applicable Annual Budget (each, an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval.

 

(f) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of any of the Individual
Properties and the financial affairs of Borrower as may be reasonably requested
by Lender, including, without limitation, a comparison of the budgeted income
and expenses and the actual income and expenses for a quarter and year to date
for each Individual Property, together with a detailed explanation of any
variances of more than the greater of five percent (5%) or $10,000 between
budgeted and actual amounts for such period and year to date.

 

4.1.7 Title to the Individual Properties. Borrower will warrant and defend the
validity and priority of the Liens of the Mortgage and the Assignment of Leases
on each Individual Property against the claims of all Persons whomsoever,
subject only to Permitted Encumbrances and, in the case of the Second Mortgage
and the Second Assignment of Leases, the First Mortgage and the First Assignment
of Leases.

 

4.1.8 Estoppel Statement. (a) After request by Lender, Borrower shall within ten
(10) Business Days furnish Lender with a statement, duly acknowledged and
certified, stating (i) the unpaid principal amount of the Note, (ii) the
Interest Rate of the Note, (iii) the date installments of interest and/or
principal were last paid, (iv) any offsets or defenses to the payment of the
Debt, if any, and (v) that this Agreement, the other Loan Documents have not
been modified or if modified, giving particulars of such modification.

 

(b) After request by Borrower, Lender shall within ten (10) Business Days
furnish Borrower with a statement, duly acknowledged and certified, stating (i)
the unpaid principal amount of the Note, (ii) the Interest Rate of the Note,
(iii) the date installments of interest and/or principal were last paid and (iv)
whether or not Lender has sent any notice of default under the Loan Documents
which remains uncured in the opinion of Lender.

 

-43-



--------------------------------------------------------------------------------

(c) Borrower shall deliver to Lender, upon request, an estoppel certificate from
each Tenant under any Lease (provided that Borrower shall only be required to
use commercially reasonable efforts to obtain an estoppel certificate from any
Tenant not required to provide an estoppel certificate under its Lease);
provided that such certificate may be in the form required under such Lease;
provided, further, that Borrower shall not be required to deliver such
certificates more frequently than once in any calendar year (or twice during any
calendar year in which a Securitization occurs).

 

(d) Borrower shall deliver to Lender, upon request, estoppel certificates from
each party under the REA; provided that such certificates may be in the form
required under the REA; provided, further, that Borrower shall not be required
to deliver such certificates more than three (3) times during the term of the
Loan and not more frequently than once per calendar year (or twice during any
calendar year in which a Securitization occurs).

 

4.1.9 Leases. (a) All Leases and all renewals of Leases executed after the date
hereof shall (i) provide for rental rates comparable to existing local market
rates for similar properties, (ii) be on commercially reasonable terms, (iii)
provide that such Lease is subordinate to the Mortgage encumbering the related
Individual Property and that the lessee will attorn to Lender and any purchaser
at a foreclosure sale and (iv) not contain any terms which would materially
adversely affect Lender’s rights under the Loan Documents. All Major Leases and
all renewals, amendments and modifications thereof executed after the date
hereof shall be subject to Lender’s prior approval, which approval shall not be
unreasonably withheld or delayed. Lender shall execute and deliver a
Subordination Non-Disturbance and Attornment Agreement in the form annexed as
Schedule IV to Tenants under future Major Lease approved by Lender promptly upon
request with such commercially reasonable changes as may be requested by
Tenants, from time to time, and which are reasonably acceptable to Lender.

 

(b) Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner; provided, however, Borrower shall not terminate or accept a surrender of
a Major Lease without Lender’s prior approval, not to be unreasonably withheld
or delayed in the event of a material default under a Major Lease; (iii) shall
not collect any of the Rents more than one (1) month in advance (other than
security deposits); (iv) shall not execute any assignment of lessor’s interest
in the Leases or the Rents (except as contemplated by the Loan Documents); (v)
shall not alter, modify or change any Major Lease so as to change the amount of
or payment date for rent, change the expiration date, grant any option for
additional space or term, materially reduce the obligations of the lessee or
increase the obligations of lessor without Lender’s prior written approval, such
approval not to be unreasonably withheld or delayed if no Trigger Event has
occurred and is continuing; and (vi) shall hold all security deposits under all
Leases in accordance with Legal Requirements. Upon request, Borrower shall
furnish Lender with executed copies of all Leases.

 

-44-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 4.1.9:

 

(i) whenever Lender’s approval or consent is required pursuant to the provisions
of this Section 4.1.9, Borrower shall have the right to submit a term sheet of
such transaction to Lender for Lender’s approval, such approval not to be
unreasonably withheld or delayed. Any such term sheet submitted to Lender shall
set forth all material terms of the proposed transaction including, without
limitation, identity of tenant, square footage, term, rent, rent credits,
abatements, work allowances and tenant improvements to be constructed by
Borrower. Lender shall use good faith efforts to respond within ten (10)
Business Days after Lender’s receipt of the Borrower’s written request for
approval or consent of such term sheet. If Lender fails to respond to such
request within ten (10) Business Days, and the Borrower sends a second request
containing a legend in bold letters stating that Lender’s failure to respond
within five (5) Business Days shall be deemed consent or approval, Lender shall
be deemed to have approved or consented to such term sheet if Lender fails to
respond to such second written request before the expiration of such five (5)
Business Day period;

 

(ii) whenever Lender’s approval or consent is required pursuant to the
provisions of this Section 4.1.9 for any matter that Lender has not previously
approved a term sheet pursuant to Section 4.1.9(c)(i) above, Lender shall use
good faith efforts to respond within ten (10) Business Days after Lender’s
receipt of Borrower’s written request for such approval or consent. If Lender
fails to respond to such request within ten (10) Business Days, and Borrower
sends a second request containing a legend in bold letters stating that Lender’s
failure to respond within ten (10) Business Days shall be deemed consent or
approval, Lender shall be deemed to have approved or consented to the matter for
which Lender’s consent or approval was sought if Lender fails to respond to such
second written request before the expiration of such ten (10) Business Day
period;

 

(iii) whenever Lender’s approval or consent is required pursuant to the
provisions of this Section 4.1.9 for any matter that Lender has previously
approved a term sheet pursuant to Section 4.1.9(c)(i) above, Lender shall use
good faith efforts to respond within five (5) Business Days after Lender’s
receipt of Borrower’s written request for such approval or consent. If Lender
fails to respond to such request within five (5) Business Days, and Borrower
sends a second request containing a legend in bold letters stating that Lender’s
failure to respond within five (5) Business Days shall be deemed consent or
approval, Lender shall be deemed to have approved or consented to the matter for
which Lender’s consent or approval was sought if Lender fails to respond to such
second written request before the expiration of such five (5) Business Day
period, provided that there have been no material deviations from the term sheet
and that the aggregate economics of the transaction are no less favorable to
Borrower than as set forth in the term sheet;

 

(iv) in the event that Lender shall have approved (or be deemed to have
approved) a term sheet submitted by Borrower with respect to a certain Lease,
Lender shall not withhold its approval or consent with respect to such Lease on
the basis of any provisions of such Lease dealing with the items contained in
the approved term sheet; and

 

(v) Borrower shall have the right, without the consent or approval of Lender in
any instance, to terminate or accept a surrender of any Lease that is not a
Major Lease.

 

-45-



--------------------------------------------------------------------------------

4.1.10 Alterations. Lender’s prior approval shall be required in connection with
any alterations to any Improvements (except tenant improvements under any Lease
approved by Lender or under any Lease for which approval was not required by
Lender under this Agreement) at any Individual Property (a) that may have a
material adverse effect on Borrower’s financial condition, the value of the
related Individual Property or the ongoing revenues and expenses of the related
Individual Property, or (b) the cost of which (including any related alteration,
improvement or replacement), is reasonably anticipated to exceed the Alteration
Threshold, which approval may be granted or withheld in Lender’s sole
discretion. If the total unpaid amounts incurred and to be incurred with respect
to such alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) Letters of Credit, (iii)
U.S. Obligations, (iv) other securities acceptable to Lender, provided that
Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same, or (v) a completion bond, provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same. Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
on the Individual Property (other than such amounts to be paid or reimbursed by
Tenants under the Leases) over the Alteration Threshold.

 

4.1.11 Intentionally Deleted.

 

4.1.12 Material Agreements. Borrower shall (a) promptly perform and/or observe
all of the material covenants and agreements required to be performed and
observed by it under each Material Agreement to which it is a party, and do all
things necessary to preserve and to keep unimpaired its rights thereunder, (b)
promptly notify Lender in writing of the giving of any notice of any default by
any party under any Material Agreement of which it is aware and (c) promptly
enforce the performance and observance of all of the material covenants and
agreements required to be performed and/or observed by the other party under
each Material Agreement to which it is a party in a commercially reasonable
manner.

 

4.1.13 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document and each Security Document executed and delivered by Borrower, and
shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document or Security
Document executed and delivered by Borrower without the prior consent of Lender.

 

4.1.14 Costs of Enforcement/Remedying Defaults. In the event (a) that the
Mortgage is foreclosed in whole or in part or the Note or any other Loan
Document or Security Document is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any Lien or
Mortgage prior to or subsequent to the Mortgage in which proceeding Lender is
made a party, (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or Guarantor or an assignment by Borrower or
Guarantor for

 

-46-



--------------------------------------------------------------------------------

the benefit of its creditors, or (d) Lender shall remedy or attempt to remedy
any Event of Default hereunder, Borrower shall be chargeable with and agree to
pay all costs incurred by Lender as a result thereof, including costs of
collection and defense (including reasonable attorneys’, experts’, consultants’
and witnesses’ fees and disbursements) in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, which
shall be due and payable on demand, together with interest thereon from the date
incurred by Lender at the Default Rate, and together with all required service
or use taxes.

 

4.1.15 Business and Operations. Borrower will continue to engage in the
businesses currently conducted by them as and to the extent the same are
necessary for the ownership and leasing of the Individual Properties. Borrower
will qualify to do business and will remain in good standing under the laws of
each jurisdiction as and to the extent the same are required for the ownership
and leasing of the related Individual Property. Borrower shall at all times
cause each Individual Property to be maintained as an office building.

 

4.1.16 Loan Fees. Borrower shall pay all fees and costs (including, without
limitation, all origination and commitment fees) required of Borrower pursuant
to the terms of that certain summary of terms letter between Wells Real Estate
Funds and Morgan Stanley Mortgage Capital, Inc. dated March 2, 2004.

 

Section 4.2 Borrower Negative Covenants.

 

Borrower covenants and agrees with Lender that:

 

4.2.1 Due on Sale and Encumbrance; Transfers of Interests. Without the prior
written consent of Lender, Borrower nor any other Person having a direct or
indirect ownership or beneficial interest in Borrower shall sell, convey,
mortgage, grant, bargain, encumber, pledge, assign or transfer any interest,
direct or indirect, in Borrower, any of the Individual Properties or any part
thereof, whether voluntarily or involuntarily, in violation of the covenants and
conditions set forth in the Mortgage and this Agreement.

 

4.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the any of the Individual Properties except for Permitted
Encumbrances.

 

4.2.3 Dissolution. Borrower shall not (i) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (ii) engage
in any business activity not related to the ownership and operation of the
Individual Properties, (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the properties or
assets of Borrower except to the extent expressly permitted by the Loan
Documents, or (iv) cause, permit or suffer any SPC Party to (A) dissolve, wind
up or liquidate or take any action, or omit to take an action, as a result of
which such SPC Party would be dissolved, wound up or liquidated in whole or in
part, or (B) amend, modify, waive or terminate the certificate of incorporation,
limited partnership or formation, as applicable, or bylaws, partnership
agreement or operating agreement, as applicable, of such SPC Party, in each case
without obtaining the prior consent of Lender, but only to the extent such
action requires consent of the Lender pursuant to the terms of the partnership
agreement or operating agreement delivered to Lender in connection with the
closing of the Loan.

 

-47-



--------------------------------------------------------------------------------

4.2.4 Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Individual Properties.

 

4.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business, provided, that, nothing contained
in this Section shall in and of itself require Borrower to pursue collection of
debts in a manner that is not commercially reasonable.

 

4.2.6 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower or any of the partners or members
of Borrower except in the ordinary course of business and on terms which are
fully disclosed to Lender in advance and are no less favorable to Borrower or
such Affiliate than would be obtained in a comparable arm’s length transaction
with an unrelated third party.

 

4.2.7 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any of the Individual Properties or seek any
variance under any existing zoning ordinance or use or permit the use of any
portion of any of the Individual Properties in any manner that could result in
such use becoming a non conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior consent of Lender
which shall not be unreasonably withheld or delayed if such action is required
to be undertaken by Borrower pursuant to a Lease that Lender has approved.

 

4.2.8 Assets. Borrower shall not purchase or own any properties other than the
Individual Properties and any property necessary or incidental for the operation
of the Individual Properties.

 

4.2.9 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property (i) with any other real property
constituting a tax lot separate from such Individual Property, and (ii) with any
portion of such Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such Individual Property.

 

4.2.10 Principal Place of Business. Borrower shall not change its principal
place of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days prior notice.

 

4.2.11 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the ERISA or Section 4975 of the Code.

 

(b) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (A) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “plan” within
the meaning of Section 4975 of the Code;

 

-48-



--------------------------------------------------------------------------------

(B) Borrower is not subject to any state statute regulating investments of, or
fiduciary obligations with respect to, governmental plans as defined in Section
3(32) of ERISA; and (C) one or more of the following circumstances is true:

 

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of the Plan Assets Regulation;

 

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
the Plan Assets Regulation; or

 

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of the Plan Assets Regulation.

 

4.2.12 Material Agreements. Borrower shall not, without Lender’s prior written
consent which shall not be unreasonably withheld or delayed: (a) enter into,
surrender or terminate any Material Agreement to which it is a party (unless the
other party thereto is in material default and the termination of such agreement
would be commercially reasonable), (b) increase or consent to the increase of
the amount of any charges under any Material Agreement to which it is a party,
except as provided therein or on an arms’-length basis and commercially
reasonable terms; or (c) otherwise modify, change, supplement, alter or amend,
or waive or release any of its rights and remedies under any Material Agreement
to which it is a party in any material respect, except on an arm’s length basis
and commercially reasonable terms.

 

4.2.13 REA. Borrower agrees that without the prior consent of Lender, Borrower
will not execute modifications to any REA it is a party to if such modifications
will have a material adverse effect on the use, operation or value (including
the Underwritable Cash Flow) of such Individual Property, taken as a whole, or
the ability of Borrower to pay its obligations in respect of the Loan.

 

V. INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1 Insurance.

 

5.1.1 Insurance Policies. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and each of the Individual Properties
providing at least the following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the personal
property, if any, owned by the respective Borrower at each of the Individual
Properties, including contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements, in each case
(A) in an amount equal to one hundred percent (100%) of the “Full Replacement
Cost,” which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount shall in no event be
less than the Allocated Loan Amount for the related

 

-49-



--------------------------------------------------------------------------------

Individual Property; (B) containing an agreed amount endorsement with respect to
the Improvements and personal property at each of the Individual Properties
waiving all co-insurance provisions; (C) providing for deductibles no greater
than $250,000 for all such insurance coverage (provided, that, upon request of
Borrower a higher deductible may be approved by Lender in its reasonable
discretion, such approval or rejection to be based on then-current insurance
market conditions and the then-current amount of equity that the Borrower has in
the subject Individual Property); and (D) containing an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the Improvements or the use of
any Individual Property shall at any time constitute legal non-conforming
structures or uses. In addition, Borrower shall obtain: (y) if any portion of
the Improvements is currently or at any time in the future located in an area
identified by the Federal Emergency Management Agency as a “special flood hazard
area,” flood hazard insurance in an amount equal to the lesser of (1) the
Allocated Loan Amount for the related Individual Property or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended or such greater amount as Lender
shall require or (3) $50,000,000 for flood zones A& C and $250,000,000 for other
flood coverage; and (z) earthquake insurance in amounts and in form and
substance satisfactory to Lender in the event the Individual Property is located
in a seismic area designated as a Zone 3 or 4 by the Rating Agencies (Source:
ICBC 1994 Uniform Building Code, or similar designation under successor
standards), provided that the insurance pursuant to clauses (y) and (z) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this subsection (i).

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about each of the
Individual Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit, excluding umbrella coverage, of not less than One Million
and No/100 Dollars ($1,000,000) per occurrence and $2,000,000 in the aggregate;
(B) to continue at not less than the aforesaid limit until required to be
changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) blanket contractual liability for all
legal contracts; and (5) contractual liability covering the indemnities
contained in Article 9 of the Mortgage to the extent the same is available;

 

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above for a period commencing at the time of loss for such length of time as it
takes to repair or replace with the exercise of due diligence and dispatch; (C)
containing an extended period of indemnity endorsement which provides that after
the physical loss to the Improvements and Personal Property has been repaired,
the continued loss of income at the related Individual Property will be insured
until such income either returns to the same level it was at prior to the loss,
or the expiration of twelve (12) months from the date that the related
Individual Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) in an amount equal to one hundred percent (100%)
of the

 

-50-



--------------------------------------------------------------------------------

projected gross income (less non-continuing expenses) from the related
Individual Property for a period from the date of loss to a date (assuming total
destruction) which is twelve (12) months from the date that the related
Individual Property is repaired or replaced and operations are resumed. The
amount of such business income insurance shall be determined prior to the date
hereof and at least once each year thereafter based on the related Borrower’s
reasonable estimate of the gross income (less non-continuing expenses) from each
Individual Property for the succeeding twenty-four (24) month period. All
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied to the obligations secured by the Loan Documents from time
to time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligations
to pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in the Note and the other Loan Documents except to the
extent such amounts are actually paid out of the proceeds of such business
income insurance;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the applicable Individual Property, and (4) with
an agreed amount endorsement waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the state in which
each Individual Property is located, and employer’s liability insurance, in an
amount satisfying statutory requirements, in respect of any work or operations
on or about each Individual Property, or in connection with each Individual
Property or its operation (if applicable), provided, that, Borrower shall not be
required to maintain insurance pursuant to this clause (v) for such time that it
does not have any employees;

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than Fifty Million and No/100 Dollars ($50,000,000) per occurrence on
terms consistent with the commercial general liability insurance policy required
under subsection (ii) above and (viii) below;

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000),
provided, that, Borrower shall not be required to maintain insurance pursuant to
this clause (viii) for such time that it does not own any automobiles or require
any employees to use automobiles in their business duties;

 

-51-



--------------------------------------------------------------------------------

(ix) so-called “dramshop” insurance or other liability insurance required in
connection with the sale of alcoholic beverages, provided, that, Borrower shall
not be required to maintain insurance pursuant to this clause (ix) for such time
that Borrower does not operate a business at any Individual Property that would
cause a prudent lender to require such coverage;

 

(x) insurance against employee dishonesty in an amount not less than one (1)
month of gross revenue from each Individual Property and with a deductible
reasonably approved by Lender, provided, that, Borrower shall not be required to
maintain insurance pursuant to this clause (x) for such time that it does not
have any employees;

 

(xi) (A) during any period of the term of the Loan that TRIA is in effect, if
“acts of terrorism” or other similar acts or events are hereafter excluded from
Borrower’s comprehensive all risk insurance policy (including business income),
Borrower shall obtain an endorsement to such policy, or a separate policy from
an insurance provider which maintains at least an investment grade rating from
Moody’s (that is, “Baa3”) and/or S&P (that is, “BBB-“) (provided that neither
Moody’s nor S&P rates such provider less than investment grade), insuring
against all “certified acts of terrorism” as defined by TRIA and “fire
following”, each in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” of each Individual Property, which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation, but the amount shall in no event be less than the total
outstanding Allocated Loan Amount for such Individual Property; provided,
however, the total annual premium payable by Borrower for each of the Individual
Properties shall not exceed the Terrorism Insurance Premium Limit for such
coverage for such Individual Property. The endorsement or policy shall be in
form and substance reasonably satisfactory to Lender and shall meet Rating
Agency criteria for securitized loans; or

 

(B) during any period of the term of the Loan that TRIA is not in effect, if
“acts of terrorism” or other similar acts or events or “fire following” are
hereafter excluded from Borrower’s comprehensive all risk insurance policy or
business income insurance coverage, Borrower shall obtain an endorsement to such
policy, or a separate policy from an insurance provider which maintains at least
an investment grade rating from Moody’s (that is, “Baa3”) and/or S&P (that is,
“BBB-“) (provided that neither Moody’s nor S&P rates such provider less than
investment grade), insuring against all such excluded acts or events, to the
extent such policy or endorsement is available, in an amount determined by
Lender in its sole discretion (but in no event greater than the total insurable
value plus business income insurance coverage satisfying the provisions of
clause (iii) above; provided, however, Borrower shall not be required to pay
annual premiums in excess of the Terrorism Insurance Premium Limit for such
coverage. The endorsement or policy shall be in form and substance reasonably
satisfactory to Lender and shall meet Rating Agency criteria for securitized
loans; and

 

(xii) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
property similar to any Individual Property located in or around the region in
which such Individual Property is located.

 

-52-



--------------------------------------------------------------------------------

(b) All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or, in the singular, the
“Policy”) and, to the extent not specified above, shall be subject to the
reasonable approval of Lender as to deductibles, loss payees and insureds.
Borrower shall deliver to Lender certified copies of the Policies promptly upon
Lender’s request therefor. Not less than ten (10) days prior to the expiration
dates of the Policies theretofore furnished to Lender, certificates of insurance
evidencing the Policies accompanied by evidence satisfactory to Lender of
payment of the premiums then due thereunder (the “Insurance Premiums”), shall be
delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to each Individual
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the related Individual Property in compliance with the provisions of Section
5.1.1(a).

 

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a)
shall be primary coverage and, except for the Policy referenced in Section
5.1.1(a)(v), shall name Borrower as the insured and Lender and its successors
and/or assigns as the additional insured, as its interests may appear, and in
the case of property damage, boiler and machinery, flood, earthquake and
terrorism insurance, shall contain a so-called New York standard
non-contributing mortgagee clause or similar endorsement in favor of Lender
providing that the loss thereunder shall be payable to Lender. Borrower shall
not procure or permit any of its constituent entities to procure any other
insurance coverage which would be on the same level of payment as the Policies
or would adversely impact in any way the ability of Lender or Borrower to
collect any proceeds under any of the Policies.

 

(e) All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(v) and (a)(viii) shall contain clauses
or endorsements to the effect that:

 

(i) with respect to the insurance coverage obtained pursuant to Section
5.1.1(a)(i), (iii), (iv) and (vi) above, no act or negligence of Borrower, or
anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

 

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender and any other party named therein as an additional insured and,
if obtainable by Borrower using commercially reasonable efforts, shall not be
materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice; and

 

-53-



--------------------------------------------------------------------------------

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in each Individual Property, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate and all premiums incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and until paid shall be secured by the
Mortgage and shall bear interest at the Default Rate.

 

(g) In the event of foreclosure of any Mortgage with respect to any Individual
Property or other transfer of title to any Individual Property in extinguishment
in whole or in part of the Debt, all right, title and interest of the Borrower
in and to the Policies that are not blanket Policies then in force concerning
such Individual Property and all proceeds payable thereunder shall thereupon
vest in the purchaser at such foreclosure or Lender or other transferee in the
event of such other transfer of title.

 

5.1.2 Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the subject Individual Property is located and having a claims paying ability
rating of “A” or better by S&P and Fitch and an insurance financial strength
rating of “Aa2” by Moody’s. If a Securitization occurs, (i) the foregoing
required insurance company rating by a Rating Agency not rating any Securities
shall be disregarded and (ii) if the insurance company complies with the
aforesaid S&P required rating (and S&P is rating the Securities) and the other
Rating Agencies rating the Securities do not rate the insurance company, such
insurance company shall be deemed acceptable with respect to such Rating Agency
not rating such insurance company. If a Securitization occurs and S&P is not a
Rating Agency, each of the insurance companies shall have a claims paying
ability rating of at least A- by Fitch and an insurance financial strength
rating of A3 by Moody’s and at least sixty-seven percent (67%) of the coverage
shall be provided by insurance companies having claims paying ability ratings of
AA by Fitch and an insurance financial strength rating of Aa2 by Moody’s;
provided, however, if Fitch or Moody’s shall not provide a rating for an
insurance company, then an A.M. Best rating of A(X) shall be substituted for
each of the foregoing rating requirements of Fitch or Moody’s, as applicable.
Notwithstanding the foregoing, Borrower shall be permitted to maintain the
Policies with insurance companies which do not meet the foregoing requirements
(an “Otherwise Rated Insurer”), provided Borrower obtains a “cut-through”
endorsement (that is, an endorsement which permits recovery against the provider
of such endorsement) with respect to any Otherwise Rated Insurer from an
insurance company which meets the claims paying ability ratings required above.
Moreover, if Borrower desires to maintain insurance required hereunder from an
insurance company which does not meet the claims paying ability ratings set
forth herein but the parent of such insurance company, which owns at least
fifty-one percent (51%) of such insurance company, maintains such ratings,
Borrower may use such insurance companies if approved by the Rating Agencies
(such approval may be conditioned on items required by the Rating Agencies
including a requirement that the parent guarantee the obligations of such
insurance company).

 

-54-



--------------------------------------------------------------------------------

Section 5.2 Casualty and Condemnation.

 

5.2.1 Casualty. If any Individual Property shall sustain a Casualty, the
Borrower that owns such Individual Property shall give prompt notice of such
Casualty to Lender and shall promptly commence and diligently prosecute to
completion the repair and restoration of such Individual Property as nearly as
possible to the condition such Individual Property was in immediately prior to
such Casualty (a “Restoration”) and otherwise in accordance with Section 5.3, it
being understood, however, that Borrower shall not be obligated to restore such
Individual Property to the precise condition of such Individual Property prior
to such Casualty provided such Individual Property is restored, to the extent
practicable, to be of at least equal value and of substantially the same
character as prior to the Casualty. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to, make proof of loss if not made promptly by the
applicable Borrower. In the event of a Casualty where the loss does not exceed
Restoration Threshold, Borrower may settle and adjust such claim; provided that
(a) no Event of Default has occurred and is continuing and (b) such adjustment
is carried out in a commercially reasonable and timely manner. In the event of a
Casualty where the loss exceeds the Restoration Threshold or if an Event of
Default then exists, Borrower may settle and adjust such claim only with the
consent of Lender (which consent shall not be unreasonably withheld or delayed)
and Lender shall have the opportunity to participate, at Borrower’s cost, in any
such adjustments. Notwithstanding any Casualty, Borrower shall continue to pay
the Debt at the time and in the manner provided for its payment in the Note and
in this Agreement.

 

5.2.2 Condemnation. Borrower shall give Lender prompt notice of any actual or
threatened Condemnation by any Governmental Authority of all or any part of any
Individual Property and shall deliver to Lender a copy of any and all papers
served in connection with such proceedings. Provided no Event of Default has
occurred and is continuing, in the event of a Condemnation where the amount of
the taking does not exceed the Restoration Threshold, Borrower may settle and
compromise such Condemnation; provided that the same is effected in a
commercially reasonable and timely manner. In the event a Condemnation where the
amount of the taking exceeds the Restoration Threshold or if an Event of Default
then exists, Borrower may settle and compromise the Condemnation only with the
consent of Lender (which consent shall not be unreasonably withheld or delayed)
and Lender shall have the opportunity to participate, at Borrower’s cost, in any
litigation and settlement discussions in respect thereof and Borrower shall from
time to time deliver to Lender all instruments requested by Lender to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any Condemnation, Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement. Lender shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or in the Note. If any Individual
Property or any portion thereof is taken by any Governmental Authority, Borrower
shall promptly commence and diligently prosecute the Restoration of such
Individual Property and otherwise comply with the provisions of Section 5.3. If
such Individual Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

 

-55-



--------------------------------------------------------------------------------

5.2.3 Business Interruption Insurance Proceeds. Notwithstanding the
second-to-last sentence of Section 5.1.1(a)(iii) and provided no Event of
Default exists hereunder, proceeds received by Lender on account of the business
interruption insurance specified in Subsection 5.1.1(a)(iii) above with respect
to any Casualty shall be deposited by Lender directly into the Clearing Account;
however, during the continuance of a Trigger Period such proceeds shall be
deposited directly into the Deposit Account (as defined in the Cash Management
Agreement) but (a) only to the extent it reflects a replacement for (i) lost
Rents that would have been due under Leases existing on the date of such
Casualty, and/or (ii) lost Rents under Leases that had not yet been executed and
delivered at the time of such Casualty which Borrower has proven to the
insurance company would have been due under such Leases (and then only to the
extent such proceeds disbursed by the insurance company reflect a replacement
for such past due Rents) and (b) only to the extent necessary to fully make the
disbursements required by Section 3.3(a)(i) through 3.3(a)(vii) of the Cash
Management Agreement. All other such proceeds shall be held by Lender and
disbursed in accordance with Section 5.3 hereof.

 

Section 5.3 Delivery of Net Proceeds.

 

5.3.1 Minor Casualty or Condemnation. If a Casualty or Condemnation has occurred
to any Individual Property and the Net Proceeds shall be less than the
Restoration Threshold and the costs of completing the Restoration shall be less
than the Restoration Threshold, and provided no Event of Default shall have
occurred and remain uncured, the Net Proceeds will be disbursed by Lender to
Borrower. Promptly after receipt of the Net Proceeds, Borrower shall commence
and satisfactorily complete with due diligence the Restoration in accordance
with the terms of this Agreement. If any Net Proceeds are received by Borrower
and may be retained by Borrower pursuant to the terms hereof, such Net Proceeds
shall, until completion of the Restoration, be held in trust for Lender and
shall be segregated from other funds of Borrower to be used to pay for the cost
of Restoration in accordance with the terms hereof.

 

5.3.2 Major Casualty or Condemnation. (a) If a Casualty or Condemnation has
occurred to any Individual Property and the Net Proceeds are equal to or greater
than the Restoration Threshold or the costs of completing the Restoration is
equal to or greater than the Restoration Threshold, Lender shall make the Net
Proceeds available for the Restoration, provided that each of the following
conditions are met:

 

(i) no Event of Default shall have occurred and be continuing;

 

(ii) (A) in the event the Net Proceeds are insurance proceeds, less than
thirty-three percent (33%) of the total floor area of the Improvements at such
Individual Property that has been damaged, destroyed or rendered unusable as a
result of such Casualty or (B) in the event the Net Proceeds are an Award, less
than ten percent (10%) of the land constituting the affected Individual Property
is taken, and such land is located along the perimeter or periphery of such
Individual Property, and no portion of the Improvements is the subject of the
Condemnation;

 

-56-



--------------------------------------------------------------------------------

(iii) Leases requiring payment of annual rent equal to eighty percent (80%) of
the Gross Revenue at such Individual Property received by Borrower during the
twelve (12) month period immediately preceding the Casualty or Condemnation and
all Major Leases shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration, notwithstanding the occurrence of such Casualty or
Condemnation.

 

(iv) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

(v) Lender shall be satisfied that any operating deficits and all payments of
principal and interest under the Note will be paid during the period required
for Restoration from (A) the Net Proceeds, or (B) other funds of Borrower;

 

(vi) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) the earliest date required for such completion under the
terms of any Lease at the related Individual Property or other Leases necessary
to meet the condition set forth in clause (iii) above, (C) such time as may be
required under applicable Legal Requirements in order to repair and restore such
Individual Property to the condition it was in immediately prior to such
Casualty or to as nearly as possible the condition it was in immediately prior
to such Condemnation, as applicable or (D) the expiration of the insurance
coverage referred to in Section 5.1.1(a)(iii) unless Borrower deposits with
Lender additional amounts necessary to pay Debt Service and Operating Expenses
for the period not covered by the insurance referred to in Section 5.1.1(a)(iii)
through completion of the Restoration (provided, that, in no event shall
Borrower’s deposit of additional funds extend the deadline for completion of the
Restoration otherwise set forth in (A)-(C) of this clause (vi));

 

(vii) such Individual Property and the use thereof after the Restoration will be
in compliance with and permitted under all applicable Legal Requirements;

 

(viii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
and

 

(ix) such Casualty or Condemnation, as applicable, does not result in the loss
of access to such Individual Property or the related Improvements.

 

(b) The Net Proceeds shall be paid directly to Lender and held by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.3.2, shall constitute additional security for the Debt. The
Net Proceeds shall be disbursed by Lender to, or as directed by, Borrower from
time to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all requirements set forth in Section 5.3.2(a)
have been satisfied, (B) all materials installed and work and labor performed

 

-57-



--------------------------------------------------------------------------------

(except to the extent that they are to be paid for out of the requested
disbursement) in connection with the Restoration have been paid for in full, and
(C) there exist no notices of pendency, stop orders, mechanic’s or materialman’s
liens or notices of intention to file same, or any other liens or encumbrances
of any nature whatsoever on the Individual Property arising out of the
Restoration which have not either been fully bonded to the satisfaction of
Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy.

 

(c) All plans and specifications required in connection with the Restoration
shall be subject to prior approval of Lender (such approval not to be
unreasonably withheld or delayed) and an independent architect selected by
Lender (the “Casualty Consultant”). The plans and specifications shall require
that the Restoration be completed in a first-class workmanlike manner at least
equivalent to the quality and character of the original work in the Improvements
(provided, however, that in the case of a partial Condemnation, the Restoration
shall be done to the extent reasonable practicable after taking into account the
consequences of such partial Condemnation), so that upon completion thereof, the
Individual Property shall be at least equal in value and general utility to such
Individual Property prior to the damage or destruction; it being understood,
however, that Borrower shall not be obligated to restore the Individual Property
to the precise condition of such Individual Property prior to such Casualty
provided such Individual Property is restored, to the extent practicable, to be
of at least equal value and of substantially the same character as prior to the
Casualty. Borrower shall restore all Improvements such that when they are fully
restored and/or repaired, such Improvements and their contemplated use fully
comply with all applicable material Legal Requirements. The identity of the
general contractor and material subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to approval of Lender and the Casualty Consultant, such approval not
to be unreasonably withheld or delayed. All costs and expenses incurred by
Lender in connection with recovering, holding and advancing the Net Proceeds for
the Restoration including, without limitation, reasonable attorneys’ fees and
disbursements and the Casualty Consultant’s fees and disbursements, shall be
paid by Borrower.

 

(d) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.3.2(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.3.2(d) and that all approvals necessary for the
re-occupancy and use of the affected Individual Property have been obtained from
all appropriate Governmental Authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any

 

-58-



--------------------------------------------------------------------------------

contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the related Mortgage and evidence of payment
of any premium payable for such endorsement. If required by Lender, the release
of any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

 

(e) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(f) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 5.3.2 shall constitute
additional security for the Debt.

 

(g) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2, and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
any of the Loan Documents; provided, however, the amount of such excess returned
to Borrower in the case of a Condemnation shall not exceed the amount of Net
Proceeds Deficiency deposited by Borrower with the balance being applied to the
Debt in the manner provided for in Subsection 5.3.2(h).

 

(h) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
5.3.2(g) may be retained and applied by Lender toward the payment of the
Components, whether or not due and payable, in the manner and priority specified
in Section 2.4.2 or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall designate.

 

-59-



--------------------------------------------------------------------------------

VI. RESERVE FUNDS

 

Section 6.1 Required Repair Fund.

 

6.1.1 Deposit of Required Repair Funds. Borrower shall perform the repairs at
the Individual Properties as more particularly set forth on Schedule II hereto
(such repairs hereinafter referred to as “Required Repairs”) and shall complete
each of the Required Repairs on or before the respective deadline for each
repair as set forth on Schedule II. On the Closing Date, Borrower shall deposit
with Agent the amount for each Individual Property set forth on such Schedule II
hereto to perform the Required Repairs for such Individual Property. Amounts
deposited pursuant to this Section 6.1.1 are referred to herein as the “Required
Repair Funds.”

 

6.1.2 Release of Required Repair Funds. Lender shall direct Agent to disburse to
the applicable Borrower the Required Repair Funds upon satisfaction by Borrower
of each of the following conditions: (a) Borrower shall submit a written request
for payment to Lender at least ten (10) days prior to the date on which Borrower
requests such payment be made and specifies the Required Repairs to be paid, (b)
on the date such request is received by Lender and on the date such payment is
to be made, no Event of Default shall exist and remain uncured, (c) Lender shall
have received an Officer’s Certificate (i) stating that all Required Repairs to
be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval by any Governmental Authority required in connection with the Required
Repairs, (ii) identifying the general contractor and material subcontractors and
suppliers that supplied materials or labor in connection with the Required
Repairs performed at such Individual Property to be funded by the requested
disbursement, and (iii) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by lien waivers or other evidence of payment satisfactory to Lender, (d) at
Lender’s option, a title search for such Individual Property for which Required
Repair Funds are being disbursed indicating that such Individual Property is
free from all liens, claims and other encumbrances not previously approved by
Lender, (e) at Lender’s option, if the cost of the Required Repairs exceeds
$500,000, Lender shall have received a report satisfactory to Lender in its
reasonable discretion from an architect or engineer approved by Lender in
respect of such architect or engineer’s inspection of the required repairs, and
(f) Lender shall have received such other evidence as Lender shall reasonably
request that the Required Repairs to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower. Lender shall not be required to disburse Required Repair Funds more
frequently than once each calendar month, or with respect to any Individual
Property unless such requested disbursement is in an amount greater than the
Minimum Disbursement Amount (or a lesser amount if the total Required Repair
Funds is less than the Minimum Disbursement Amount, in which case only one
disbursement of the amount remaining in the account shall be made).

 

Section 6.2 Tax Funds.

 

6.2.1 Deposits of Tax Funds. During the continuance of a Trigger Period only,
pursuant to the Cash Management Agreement there shall be deposited on each
Monthly Payment Date an amount equal to one-twelfth of the Taxes that Lender
estimates will be payable during

 

-60-



--------------------------------------------------------------------------------

the next ensuing twelve (12) months in order to accumulate sufficient funds to
pay all such Taxes at least ten (10) days prior to their respective due dates.
Amounts deposited pursuant to this Section 6.2.1 are referred to herein as the
“Tax Funds.” If at any time Lender reasonably determines that the Tax Funds will
not be sufficient to pay the Taxes, Lender shall notify Borrower of such
determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided that if
Borrower receives notice of any deficiency after the date that is ten (10) days
prior to the date that Taxes are due, Borrower will deposit such amount within
three (3) Business Days after its receipt of such notice.

 

6.2.2 Release of Tax Funds. Provided no Event of Default has occurred and is
continuing, Lender shall apply the Tax Funds, if any, to payments of Taxes. In
making any payment relating to Taxes, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office (with respect
to Taxes) without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof. If the amount of the Tax Funds shall exceed the amounts due
for Taxes, Lender shall, in its sole discretion, return any excess to Borrower
or credit such excess against future payments to be made to the Tax Funds. Any
Tax Funds remaining after the Debt has been paid in full shall be returned to
Borrower.

 

Section 6.3 Insurance Funds.

 

6.3.1 Deposits of Insurance Funds. During the continuance of a Trigger Period
only, pursuant to the Cash Management Agreement there shall be deposited on each
Monthly Payment Date an amount equal to one-twelfth of the Insurance Premiums
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate sufficient
funds to pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies. Any amounts deposited pursuant to this Section 6.3.1
are referred to herein as the “Insurance Funds.” If at any time Lender
reasonably determines that the Insurance Funds will not be sufficient to pay the
Insurance Premiums, Lender shall notify Borrower of such determination and the
monthly deposits for Insurance Premiums shall be increased by the amount that
Lender estimates is sufficient to make up the deficiency at least thirty (30)
days prior to expiration of the Policies.

 

6.3.2 Release of Insurance Funds. Provided no Event of Default has occurred and
is continuing, Lender shall apply the Insurance Funds, if any, to payment of
Insurance Premiums. In making any payment relating to Insurance Premiums, Lender
may do so according to any bill, statement or estimate procured from the insurer
or its agent, without inquiry into the accuracy of such bill, statement or
estimate. If the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the
Insurance Funds. Any Insurance Funds remaining after the Debt has been paid in
full shall be returned to Borrower.

 

Section 6.4 Capital Expenditure Funds.

 

6.4.1 Deposits of Capital Expenditure Funds. During the continuance of a Trigger
Period only, Borrowers shall deposit with Lender on each Monthly Payment Date an

 

-61-



--------------------------------------------------------------------------------

aggregate amount equal to one-twelfth of the Cap Ex Amount for each Individual
Property for annual Capital Expenditures approved by Lender in the Approved
Annual Budget that has been approved by Lender under Section 4.1.10 hereof or
otherwise approved by Lender, which approval shall not be unreasonably withheld
or delayed. Any amounts deposited pursuant to this Section 6.4.1 are referred to
herein as the “Capital Expenditure Funds.” Lender may reassess its estimate of
the amount necessary for capital expenditures from time to time and, and may
require Borrower to increase the monthly deposits required pursuant to this
Section 6.4.1 upon thirty (30) days notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain proper
operation of any Individual Properties.

 

6.4.2 Release of Capital Expenditure Funds. (a) Lender shall direct Agent to
disburse Capital Expenditure Funds only for Capital Expenditures.

 

(b) Lender shall direct Agent to disburse to Borrower the Capital Expenditure
Funds upon satisfaction by the requesting Borrower of each of the following
conditions: (i) Borrower shall submit a written request for payment to Lender at
least ten (10) days prior to the date on which Borrower requests such payment be
made and specifies the Capital Expenditures to be paid, (ii) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall exist and remain uncured, (iii) Lender shall have
received an Officer’s Certificate (A) stating that the items to be funded by the
requested disbursement are Capital Expenditures, (B) stating that all Capital
Expenditures at the applicable Individual Property to be funded by the requested
disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, such certificate to be
accompanied by a copy of any license, permit or other approval required by any
Governmental Authority in connection with the Capital Expenditures, (C)
identifying the general contractor and material subcontractors and suppliers
that supplied materials or labor in connection with the Capital Expenditures
performed at such Individual Property to be funded by the requested
disbursement, and (D) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by lien waivers or other evidence of payment satisfactory to Lender, (iv) at
Lender’s option, a title search for such Individual Property for which Capital
Expenditure Funds are being disbursed indicating that such Individual Property
is free from all Liens, claims and other encumbrances not previously approved by
Lender, and (v) at Lender’s option, if the cost of any individual Capital
Expenditure exceeds $500,000, Lender shall have received a report satisfactory
to Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the required
repairs, and (vi) Lender shall have received such other evidence as Lender shall
reasonably request that the Capital Expenditures at such Individual Property to
be funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall not be required to
disburse Capital Expenditure Funds more frequently than once each calendar
month, or with respect to any Individual Property unless such requested
disbursement is in an amount greater than the Minimum Disbursement Amount (or a
lesser amount if the total amount of Capital Expenditure Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining in the account shall be made).

 

(c) Nothing in this Section 6.4.2 shall (i) make Lender responsible for making
or completing the Capital Expenditures Work; (ii) require Lender to expend funds
in addition to

 

-62-



--------------------------------------------------------------------------------

the Capital Expenditure Funds to complete any Capital Expenditures Work; (iii)
obligate Lender to proceed with the Capital Expenditures Work; or (iv) obligate
Lender to demand from Borrower additional sums to complete any Capital
Expenditures Work.

 

(d) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the applicable Individual Property during normal
business hours (subject to the rights of Tenants under their Leases) to inspect
the progress of any Capital Expenditures Work and all materials being used in
connection therewith and to examine all plans and shop drawings relating to such
Capital Expenditures Work. Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other Persons described above in connection with inspections described in this
Section 6.4.2(d).

 

(e) If a disbursement will exceed $[250,000], Lender may require an inspection
of the applicable Individual Property at Borrower’s expense prior to making a
disbursement of Capital Expenditure Funds in order to verify completion of the
Capital Expenditures Work for which reimbursement is sought. Lender may require
that such inspection be conducted by an appropriate independent qualified
professional selected by Lender and may require a certificate of completion by
an independent qualified professional architect acceptable to Lender prior to
the disbursement of Capital Expenditure Funds. Borrower shall pay the expense of
the inspection as required hereunder, whether such inspection is conducted by
Lender or by an independent qualified professional architect.

 

(f) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with Capital Expenditures Work. All
such policies shall be in form and amount reasonably satisfactory to Lender.

 

Section 6.5 Rollover Funds.

 

6.5.1 Deposits of Rollover Funds. During the continuance of a Trigger Period
only, Borrowers shall deposit with Lender on each Monthly Payment Date an
aggregate amount equal to one-twelfth of the Rollover Amount for each Individual
Property for tenant improvements and leasing commissions that may be incurred at
each Individual Property following the date hereof. Any amounts deposited
pursuant to this Section 6.5.1 are referred to herein as the “Rollover Funds.”

 

6.5.2 Release of Rollover Funds. Lender shall direct Agent to disburse to
Borrower the Rollover Funds upon satisfaction by Borrower of each of the
following conditions: (i) the requesting Borrower shall submit a written request
for payment to Lender at least ten (10) days prior to the date on which Borrower
requests such payment be made and specifies the tenant improvement costs and
leasing commissions to be paid, (ii) on the date such request is received by
Lender and on the date such payment is to be made, no Event of Default shall
exist and remain uncured, (iii) the Lease in respect of which Borrower is
obligated to pay or reimburse certain tenant improvement costs and leasing
commissions shall (A) have been approved or deemed approved by Lender pursuant
to the terms of this Agreement or (B) not be subject to

 

-63-



--------------------------------------------------------------------------------

Lender approval pursuant to the terms of this Agreement, (iv) to the extent not
set forth in the Approved Annual Budget, Lender shall have received and approved
a budget for tenant improvement costs and a schedule of leasing commissions
payments and the requested disbursement will be used to pay all or a portion of
such costs and payments, (v) Lender shall have received an Officer’s Certificate
(A) stating that all tenant improvements at the applicable Individual Property
to be funded by the requested disbursement have been completed in good and
workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such certificate to be accompanied by a copy
of any license, permit or other approval by any Governmental Authority required
in connection with such tenant improvements, (B) identifying the general
contractor and material subcontractors and suppliers that supplied materials or
labor in connection with the tenant improvements performed at such Individual
Property to be funded by the requested disbursement, and (C) stating that each
such Person has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender, (vi) at Lender’s option, a title
search for such Individual Property for which Rollover Funds are being disbursed
indicating that such Individual Property is free from all Liens, claims and
other encumbrances not previously approved by Lender, and (vii) Lender shall
have received such other evidence as Lender shall reasonably request that the
tenant improvements at such Individual Property to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to the requesting Borrower. Lender shall not be required to
disburse Rollover Funds more frequently than once each calendar month, or with
respect to any Individual Property unless such requested disbursement is in an
amount greater than the Minimum Disbursement Amount (or a lesser amount if the
total amount of Rollover Funds is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the account shall be
made).

 

Section 6.6 Lease Termination Rollover Funds.

 

6.6.1 Deposits of Rollover Funds. In the event that Borrower receives a fee,
payment or other compensation from any Tenant relating to or in exchange for the
termination of such Tenant’s Lease (a “Lease Termination Fee”), Borrower shall,
during the continuance of a Trigger Period only, immediately deposit such Lease
Termination Fee with Lender, to be utilized for tenant improvements and leasing
commissions that may be incurred with respect to the space relating to such
Lease Termination Fee (a “Termination Space”) and, in the event that there is a
Rent Deficiency (as hereinafter defined) for the Termination Space from and
after the date that the Lease for the Termination Space was terminated, in
replacement of Rent. Amounts deposited pursuant to this Section 6.6.1 are
referred to herein as the “Lease Termination Rollover Funds.”

 

6.6.2 Release of Lease Termination Rollover Funds. (a) Lender shall direct Agent
to disburse to the applicable Borrower the Lease Termination Rollover Funds upon
satisfaction by the requesting Borrower of each of the following conditions: (i)
the requesting Borrower shall submit a written request for payment to Lender at
least ten (10) days prior to the date on which Borrower requests such payment be
made and (A) specifies the tenant improvement costs and leasing commissions to
be paid for the Termination Space or (B) specifies the amount by which the rent
expected to be obtained by Borrower for the Termination Space during the next
succeeding calendar month pursuant to the Lease or Leases for such Termination
Space (a “Replacement Lease”) is less than the amount of monthly rent

 

-64-



--------------------------------------------------------------------------------

received from the previous Tenant in the Termination Space pursuant to its Lease
prior to such termination (the “Rent Deficiency”), (ii) on the date such request
is received by Lender and on the date such payment is to be made, no Event of
Default shall exist and remain uncured, (iii) the Replacement Lease in respect
of which Borrower is obligated to pay or reimburse certain tenant improvement
costs and leasing commissions shall (A) have been approved or deemed approved by
Lender pursuant to the terms of this Agreement or (B) not be subject to Lender
approval pursuant to the terms of this Agreement, (iv) with respect to any Lease
Termination Rollover Funds to be released by Lender for tenant improvements or
leasing commissions pursuant to a Replacement Lease, Lender shall have received
a budget for tenant improvement costs and a schedule of leasing commissions
payments and the requested disbursement will be used to pay all or a portion of
such costs and payments, (v) with respect to any Lease Termination Rollover
Funds to be released by Lender for tenant improvements or leasing commissions
pursuant to a Replacement Lease, Lender shall have received an Officer’s
Certificate from Borrower (A) stating that all tenant improvements at the
applicable Individual Property to be funded by the requested disbursement have
been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required in connection with the Capital
Expenditures, (B) identifying the general contractor and material subcontractors
and suppliers that supplied materials or labor in connection with the tenant
improvements performed at such Individual Property to be funded by the requested
disbursement, and (C) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by lien waivers or other evidence of payment satisfactory to Lender, (vi) with
respect to any Lease Termination Rollover Funds to be released by Lender for
tenant improvements or leasing commissions pursuant to a Replacement Lease, at
Lender’s option, a title search for such Individual Property for which Lease
Termination Rollover Funds are being disbursed indicating that such Individual
Property is free from all Liens, claims and other encumbrances not previously
approved by Lender and (vii) with respect to any Lease Termination Rollover
Funds to be released by Lender for tenant improvements or leasing commissions
pursuant to a Replacement Lease, Lender shall have received such other evidence
as Lender shall reasonably request that the tenant improvements at such
Individual Property to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to the
Borrower. Lender shall not be required to disburse Lease Termination Rollover
Funds more frequently than once each calendar month, or with respect to any
Individual Property, unless such requested disbursement is in an amount greater
than the Minimum Disbursement Amount (or a lesser amount if the total amount of
Lease Termination Rollover Funds is less than the Minimum Disbursement Amount,
in which case only one disbursement of the amount remaining in the account shall
be made). All Rent Deficiency disbursements made by Lender shall be deposited
into the Deposit Account as if such sums were received by Borrower as Rent
during the calendar month after such request is made by Borrower.

 

(b) Notwithstanding the foregoing, upon receipt by Lender of evidence that, with
respect to any new Replacement Lease with a term of at least five (5) years, all
tenant improvements required to be completed by the applicable Borrower pursuant
to the Replacement Lease, if any, have been completed and all leasing
commissions required to be paid by Borrower with respect to the Replacement
Lease, if any, have been paid, and provided no Event of Default then exists,
Lender shall direct Agent to disburse to Borrower the Lease Termination Rollover

 

-65-



--------------------------------------------------------------------------------

Funds on deposit with respect to such Termination Space provided that the rent
to be obtained by Borrower for such Termination Space during the next succeeding
sixty (60) calendar months pursuant to the respective Replacement Lease is equal
to or greater than the sum of the monthly rent last received from the previous
Tenant in such Termination Space pursuant to its Lease multiplied by sixty (60).

 

Section 6.7 Intentionally Deleted.

 

Section 6.8 Application of Reserve Funds.

 

Upon the occurrence of an Event of Default, Lender, at its option, may withdraw
the Reserve Funds and apply the Reserve Funds to the items for which the Reserve
Funds were established or to payment of the Debt in such order, proportion and
priority as Lender may determine in its sole discretion. Lender’s right to
withdraw and apply the Reserve Funds shall be in addition to all other rights
and remedies provided to Lender under the Loan Documents.

 

Section 6.9 Security Interest in Reserve Funds.

 

6.9.1 Grant of Security Interest. Borrower shall be the owner of the Reserve
Funds. Borrower hereby pledges, assigns and grants a security interest to
Lender, as security for payment of the Debt and the performance of all other
terms, conditions and covenants of the Loan Documents on Borrower’s part to be
paid and performed, in all of Borrower’s right, title and interest in and to the
Reserve Funds. The Reserve Funds shall be under the sole dominion and control of
Lender.

 

6.9.2 Income Taxes. Borrower shall report on its federal, state and local income
tax returns all interest or income accrued on the Reserve Funds to the extent
that it constitutes reportable income.

 

6.9.3 Prohibition Against Further Encumbrance. Borrower shall not, without the
prior consent of Lender, further pledge, assign or grant any security interest
in the Reserve Funds or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

Section 6.10 Letters of Credit.

 

6.10.1 Delivery of Letters of Credit. (a) In lieu of making the payments to any
of the Reserve Funds as required pursuant to the terms hereof, Borrower may
deliver to Lender a Letter of Credit in accordance with the provisions of this
Section 6.10. Additionally, Borrower may deliver to Lender a Letter of Credit in
accordance with the provisions of this Section 6.10 in lieu of deposits
previously made to the Reserve Funds. The aggregate amount of any Letter of
Credit and cash on deposit with respect to the Capital Expenditure Funds, the
Required Repair Funds and Rollover Funds shall at all times be at least equal to
the aggregate amount which Borrower is required to have on deposit in such
Reserve Fund pursuant to this Agreement. The aggregate amount of any Letter

 

-66-



--------------------------------------------------------------------------------

of Credit and cash on deposit with respect to the Tax Funds shall at all times
be at least equal to the aggregate which Borrower would be required to deposit
in such Reserve Fund over the next twelve (12) month period. The aggregate
amount of any Letter of Credit and cash on deposit with respect to the Insurance
Funds shall at all times be at least equal to the aggregate which Borrower would
be required to deposit in such Reserve Fund over the next twelve (12) month
period. In the event that a Letter of Credit is delivered in lieu of any portion
of the Tax Funds or the Insurance Funds, Borrower shall be responsible for the
payment of Taxes or Insurance Premiums, as applicable, and Lender shall not be
responsible therefor. In the event that a Letter of Credit is delivered in lieu
of any portion of the Tax Funds or the Insurance Funds, Lender shall return to
Borrower any cash deposits that are no longer required to be on deposit (based
on the provisions of this clause(a)).

 

(b) Borrower shall give Lender no less than thirty (30) days notice of
Borrower’s election to deliver a Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from any such Letter of
Credit. Upon thirty (30) days notice to Lender, Borrower may replace a Letter of
Credit with a cash deposit to the applicable Reserve Fund if a Letter of Credit
has been outstanding for more than six (6) months. Prior to the return of a
Letter of Credit, Borrower shall deposit an amount equal to the amount that
would have accumulated in the applicable Reserve Fund and not been disbursed in
accordance with this Agreement if such Letter of Credit had not been delivered.

 

(c) Borrower shall provide Lender with notice of any increases in the annual
payments for Taxes and Insurance Premiums, thirty (30) days prior to the
effective date of any such increase and any applicable Letter of Credit shall be
increased by such increased amount at least ten (10) days prior to the effective
date of such increase.

 

Section 6.11 Provisions Regarding Letters of Credit.

 

6.11.1 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine. Any such application to the Debt shall be subject to the
Yield Maintenance Premium. On the Maturity Date, any such Letter of Credit may
be applied to reduce the Debt.

 

6.11.2 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the

 

-67-



--------------------------------------------------------------------------------

terms and conditions of this Agreement or a substitute Letter of Credit is
provided); or (d) if Lender has received notice that the bank issuing the Letter
of Credit shall cease to be an Eligible Institution. Notwithstanding anything to
the contrary contained in the above, Lender is not obligated to draw any Letter
of Credit upon the happening of an event specified in (a), (b), (c) or (d) above
and shall not be liable for any losses sustained by Borrower due to the
insolvency of the bank issuing the Letter of Credit if Lender has not drawn the
Letter of Credit. Provided no Event of Default is continuing, draws of a Letter
of Credit under this Section 6.11.2 shall thereafter be held as Reserve Funds in
accordance with this Agreement.

 

VII. PROPERTY MANAGEMENT

 

Section 7.1 The Management Agreement. Borrower shall cause the Manager of the
Individual Properties to manage the applicable Individual Property substantially
in accordance with its Management Agreement. Borrower shall (i) diligently
perform and observe all of the material terms, covenants and conditions of its
Management Agreement on the part of Borrower to be performed and observed, (ii)
promptly notify Lender of any notice to Borrower of any default by Borrower in
the performance or observance of any of the terms, covenants or conditions of
its Management Agreement on the part of Borrower to be performed and observed,
and (iii) upon request of Lender, promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, report and
estimate received by it under each Management Agreement. If Borrower shall
default in the performance or observance of any material term, covenant or
condition of any Management Agreement on the part of Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its obligations hereunder or under such Management Agreement, upon
five (5) Business Days’ prior notice to Borrower, Lender shall have the right,
but shall be under no obligation, to pay any sums and to perform any act as may
be appropriate to cause all the material terms, covenants and conditions of such
Management Agreement on the part of the Borrower to be performed or observed.

 

Section 7.2 Prohibition Against Termination or Modification. Borrower shall not
surrender, terminate, cancel, modify, renew or extend any Management Agreement,
or enter into any other agreement relating to the management or operation of any
Individual Property with Manager or any other Person, or consent to the
assignment by the Manager of its interest under the related Management
Agreement, in each case without the express consent of Lender, which consent
shall not be unreasonably withheld; provided, however, with respect to a new
manager such consent may be conditioned upon Borrower delivering a Rating Agency
Confirmation as to such new manager and management agreement and, if such new
manager is an Affiliate of Borrower, upon delivery of a non-consolidation
opinion acceptable to the Rating Agencies. If at any time Lender consents to the
appointment of a new manager, such new manager and the applicable Borrower
shall, as a condition of Lender’s consent, execute a subordination of management
agreement in the form then used by Lender. Notwithstanding anything contained in
this Section 7.2 to the contrary, Wells Management Company, Inc. is hereby
approved by Lender as a substitute property manager for any Manager currently
managing an Individual Property, provided, that, prior to Wells Management
Company, Inc. becoming the manager of any Individual Property, Borrower shall be
required to satisfy each of the conditions set forth in this Section other than
obtaining Lender’s approval or a Rating Agency Confirmation.

 

-68-



--------------------------------------------------------------------------------

Section 7.3 Replacement of Manager. Lender shall have the right to require
Borrower to replace any Manager at any Individual Property with a Person which
is not an Affiliate of, but is chosen by, Borrower and approved by Lender upon
the occurrence of any one or more of the following events: (i) from and after
the Maturity Date, (ii) at any time following the occurrence of an Event of
Default, (iii) if at any time the Debt Service Coverage Ratio falls below 1.20
to 1.0 (the “Manager Termination Ratio”), as determined by Lender in its sole
discretion on a quarterly basis and/or (iv) if such Manager shall be in monetary
default or any other material default under its Management Agreement beyond any
applicable notice and cure period or if at any time such Manager has engaged in
gross negligence, fraud or willful misconduct. Notwithstanding the provisions of
clause (iii) above, the applicable Borrower shall nevertheless have the right to
retain such Manager if, prior to the replacement of such Manager, Borrower shall
provide additional collateral in the form of Letters of Credit for a portion of
the Loan, satisfactory to Lender, such that the Manager Termination Ratio can be
maintained on the Loan Amount net of such additional collateral. Lender may
require the Borrower to increase the additional collateral to the extent such
Debt Service Coverage Ratio continues to decline in subsequent quarters. Such
additional collateral shall be released to Borrower when the Debt Service
Coverage Ratio equals or exceeds the Manager Termination Ratio for six (6)
consecutive months and provided no Event of Default has occurred. Letters of
Credit provided under this section shall be additional security for the
repayment of the Indebtedness and may be drawn upon by Lender upon the
occurrence of an Event of Default and applied by Lender in such order and
priority as Lender may determine in its sole discretion.

 

VIII. PERMITTED TRANSFERS

 

Section 8.1 Permitted Transfer of the Individual Properties. Lender shall not
withhold its consent to the one-time conveyance of the Individual Properties to
a Permitted Transferee provided that (a) Lender has received a Rating Agency
Confirmation as to the conveyance of the applicable Individual Properties to the
Permitted Transferee, (b) Lender has received an agreement, acceptable to it in
its sole discretion, pursuant to which Permitted Transferee assumes all of
Borrower’s obligations under the Loan Documents, (c) Lender receives a transfer
fee equal to one percent (1.0%) of the original Loan Amount; (d) Lender shall
have received such documents, certificates and legal opinions as it may
reasonably request, and (e) the Other Borrowers simultaneously transfer the
Other Properties to such Transferee and satisfy the conditions set forth in
Section 8.1 of each of the Other Loan Agreements.

 

Section 8.2 Permitted Transfers of Interest in Borrower. The restrictions on
Transfers of ownership interests in the Borrower set forth in Article 6 of the
Mortgage shall not apply to the issuance, sale, transfer or pledge of publicly
traded shares of the REIT or the issuance, transfer or pledge of limited
partnership interests (including the conversion of general partnership interests
to limited partnership interests) in Wells Operating Partnership, L.P. (“the
OP”), provided that (x) no one Person or its Affiliates owns more than
forty-nine percent (49%) of the REIT or the OP (other than the REIT pursuant to
clause (ii) below) and the REIT shall at all times (i) be and remain the sole
general partner of the OP and have the right and power to direct the management,
policies and day-to-day business and affairs of the OP and (ii) directly

 

-69-



--------------------------------------------------------------------------------

own a minimum of ninety percent (90%) of the interests in the OP, (y) the REIT
at all times owns at least one hundred percent (100%) of the direct ownership
interests in Borrower and retains control of the Borrower and the day-to-day
management of the Individual Properties and (z) if after giving effect to such
transfer and all prior transfers, more than forty-nine percent (49%) in the
aggregate of direct or indirect interests in any individual Borrower are owned
by any Person and its Affiliates that owned less than a forty-nine percent (49%)
direct or indirect interest in Borrower as of the Closing Date, Lender receives
a non-consolidation opinion acceptable to Lender and the Rating Agencies.

 

Section 8.3 Permitted Easements. Lender shall not unreasonably withhold or delay
its consent to grants of easements, restrictions, covenants, reservations and
rights of way in the ordinary course of business for water and sewer lines,
telephone and telegraph lines, electric lines and other utilities or for other
similar purposes, provided that no such grant shall materially impair the
utility and operation of any Individual Property or materially adversely affect
the value of any Individual Property or materially adversely affect Borrower’s
ability to pay the Loan.

 

IX. SALE AND SECURITIZATION OF MORTGAGE

 

Section 9.1 Sale of Mortgage and Securitization.

 

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transaction referred to in
clauses (i), (ii) and (iii) shall hereinafter be referred to collectively as
“Secondary Market Transactions” and the transactions referred to in clause (iii)
shall hereinafter be referred to as a “Securitization.” Any certificates, notes
or other securities issued in connection with a Securitization are hereinafter
referred to as “Securities.”)

 

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:

 

(i) (A) provide updated financial and other information with respect to the
Individual Properties, the business operated at the Individual Properties,
Borrower and, to the extent reasonably available to Borrower, each Manager, (B)
provide updated budgets relating to the Individual Properties and (C) at
Lender’s expense provide updated appraisals, market studies, environmental
reviews (Phase I’s and, if appropriate, Phase II’s), property condition reports
and other due diligence investigations of the Individual Properties (the
“Updated Information”), together, if customary, with appropriate verification of
the Updated Information through letters of auditors or opinions of counsel
acceptable to Lender and the Rating Agencies;

 

(ii) provide opinions of counsel, which may be relied upon by Lender, the Rating
Agencies and their respective counsel, agents and representatives, as to
non-consolidation, fraudulent conveyance, and true sale or any other opinion
customary

 

-70-



--------------------------------------------------------------------------------

in Secondary Market Transactions or required by the Rating Agencies with respect
to the Individual Properties and Borrower and Affiliates, which counsel and
opinions shall be satisfactory to Lender and the Rating Agencies;

 

(iii) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties substantially similar to the
representations and warranties contained in the Loan Documents as the Rating
Agencies may require; and

 

(iv) execute amendments to the Loan Documents and Borrower’s organizational
documents reasonably requested by Lender; provided, however, that Borrower shall
not be required to modify or amend any Loan Document if such modification or
amendment would (A) change the interest rate, the stated maturity or the
amortization of principal as set forth herein or in the Note, (B) modify or
amend any other material economic term of the Loan, or (C) materially decrease
the rights or materially increase the obligations of the Borrower.

 

Any reports, statements or other information required to be delivered under this
Section 9.1 shall be delivered in paper form or transmitted electronically in
PDF or other similar format or Borrower may deliver such reports, statements and
other information (A) on a diskette, or (B) in electronic form and prepared
using Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files),
provided, that, delivery of such reports, statements and other information in
such formats shall be subject to Borrower’s satisfaction of the reporting and
delivery obligations and requirements of the Servicer. Notwithstanding the
foregoing, Borrower shall be required to deliver original opinions, agreements,
amendments, certificates of the Borrower or its Affiliates, and title insurance
policies or endorsements, and Borrower shall be required to deliver originals of
any other agreements, documents, certificates and reports if such originals are
reasonably requested by Lender, the Servicer or the Rating Agencies or otherwise
required pursuant to the Loan Documents.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower understands that information provided to Lender by Borrower and its
agents, counsel and representatives may be included in disclosure documents in
connection with the Securitization, including, without limitation, an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, a “Disclosure Document”) and may also be included
in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, the Rating Agencies,
and service providers relating to the Securitization.

 

(b) Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an agreement (A) certifying that Borrower
has examined such Disclosure Documents specified by Lender and that, to the best
of Borrower’s knowledge, each

 

-71-



--------------------------------------------------------------------------------

such Disclosure Document, as it relates to Borrower, Borrower’s Affiliates, the
Individual Properties, Manager and all other aspects of the Loan, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 9.2, Lender hereunder shall include its
officers and directors), the Affiliate of Morgan Stanley Dean Witter & Co.
(“Morgan Stanley”) that has filed the registration statement relating to the
Securitization (the “Registration Statement”), each of its directors, each of
its officers who have signed the Registration Statement and each Person that
controls the Affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Morgan Stanley Group”), and
Morgan Stanley, and any other placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
Morgan Stanley or any other placement agent or underwriter within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Morgan
Stanley Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such sections or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated in such sections or necessary in order to make the
statements in such sections, in light of the circumstances under which they were
made, not misleading and (C) agreeing to reimburse Lender, the Morgan Stanley
Group and/or the Underwriter Group for any legal or other expenses reasonably
incurred by Lender, the Morgan Stanley Group and the Underwriter Group in
connection with investigating or defending the Liabilities; provided, however,
that Borrower will be liable in any such case under clauses (B) or (C) above
only to the extent that any such loss claim, damage or liability arises out of
or is based upon any such untrue statement or omission made therein in reliance
upon and in conformity with information furnished to Lender by or on behalf of
Borrower in connection with the preparation of the Disclosure Document or in
connection with the underwriting or closing of the Loan, including, without
limitation, financial statements of Borrower, operating statements and rent
rolls with respect to the Individual Properties. This indemnity agreement will
be in addition to any liability which Borrower may otherwise have.

 

(c) In connection with Exchange Act Filings, Borrower shall (i) indemnify
Lender, the Morgan Stanley Group and the Underwriter Group for Liabilities to
which Lender, the Morgan Stanley Group or the Underwriter Group may become
subject insofar as the Liabilities arise out of or are based upon the omission
or alleged omission to state in the Disclosure Document a material fact required
to be stated in the Disclosure Document in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading and (ii) reimburse Lender, the Morgan Stanley Group or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
the Morgan Stanley Group or the Underwriter Group in connection with defending
or investigating the Liabilities; provided, however, that Borrower will be
liable in any such case under clauses (i) or (ii) above only to the extent that
any such loss claim, damage or liability arises out of or is based upon any such
untrue statement or omission made therein in reliance upon and in conformity
with information furnished to Lender by or on behalf of Borrower in connection
with the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including, without limitation, financial
statements of Borrower, operating statements and rent rolls with respect to the
Individual Properties. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have.

 

-72-



--------------------------------------------------------------------------------

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 9.2, such indemnified party shall pay for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.

 

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 9.2(b) or (c) is for any
reason held to be unenforceable as to an indemnified party in respect of any
losses, claims, damages or liabilities (or action in respect thereof) referred
to therein which would otherwise be indemnifiable under Section 9.2(b) or (c),
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Morgan Stanley’s and Borrower’s relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

 

-73-



--------------------------------------------------------------------------------

(f) The liabilities and obligations of both of Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

  X. DEFAULTS

 

Section 10.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i) if (A) any monthly installment of principal and/or interest due under the
Note or the payment due on the Maturity Date is not paid when due or (B) any
other portion of the Debt is not paid when due and such non-payment continues
for five (5) days following notice to Borrower that the same is due and payable;

 

(ii) if any of the Taxes or Other Charges are not paid when due;

 

(iii) if the Policies are not kept in full force and effect;

 

(iv) if Borrower breaches or permits or suffers a breach of Article 6 of the
Mortgage;

 

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

 

(vi) if Borrower, any SPC Party, any of the Other Borrowers or Guarantor shall
make an assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower, any
SPC Party, any of the Other Borrowers or Guarantor or if Borrower, any SPC
Party, any of the Other Borrowers or Guarantor shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower, any SPC
Party, any of the Other Borrowers or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, any SPC Party, any of the Other
Borrowers or Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, and SPC Party, any of the Other Borrowers or
Guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

-74-



--------------------------------------------------------------------------------

(ix) if any of the assumptions contained in the Non-Consolidation Opinion, or in
any other non-consolidation opinion delivered to Lender in connection with the
Loan, or in any other non-consolidation delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;

 

(x) if Borrower breaches any representation, warranty or covenant contained in
Section 3.1.24 hereof;

 

(xi) if Borrower fails to comply with the covenants as to Prescribed Laws set
forth in Section 4.1.1, provided, that, it shall not be an Event of Default
under this clause (xi) if Borrower’s failure to comply with Prescribed Laws (A)
is unintentional, (B) occurs after the date of this Agreement, (C) is
susceptible of cure in the reasonable discretion of the Lender and is actually
cured within thirty (30) days of the date upon which Borrower receives notice
of, or becomes aware of, any breach of the covenant with respect to Prescribed
Laws as set forth in Section 4.1.1 hereof, (D) can be cured within such thirty
(30) day period in such a way so that Lender will not incur any damages or
liability and (E) is due to the direct or indirect action(s) of an unaffiliated
third party with which Borrower or its Affiliates is then doing business;

 

(xii) if Borrower breaches any of the negative covenants contained in Sections
4.2.12 or 4.2.13 hereof or acts or neglects to act in such a manner as to be
considered a default under the Operating Agreements and such failure is not
cured within ten (10) days of written notice from Lender;

 

(xiii) intentionally omitted;

 

(xiv) if Guarantor breaches in any material respect any covenant, warranty or
representation contained in the Guaranty which is not cured within any
applicable notice and cure period provided therein;

 

(xv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in Subsections (i) to
(xiv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non monetary Default is susceptible of cure but
cannot reasonably be cured within such 30 day period and provided further that
Borrower shall have commenced to cure such Default within such 30 day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30 day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days plus time permitted for Excusable Delays;

 

(xvi) an “Event of Default” shall occur under, and as defined in, any of the
Other Loan Documents; or

 

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower or any of the Individual Properties, or if any other such event shall
occur or condition

 

-75-



--------------------------------------------------------------------------------

shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clause (vi), (vii) or (viii) above) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, take such
action, without notice or demand, that Lender deems advisable to protect and
enforce its rights against Borrower and in and to all or any of the Individual
Properties, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and any or all of the
Individual Properties, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi), (vii) or (viii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Section 10.2 Remedies.

 

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
of the Individual Properties. Any such actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, if an Event of
Default is continuing (i) Lender is not subject to any “one action” or “election
of remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Individual Properties and the
Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

 

(b) With respect to the Borrower and the Individual Properties, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to any Individual Property for the satisfaction of any of the
Debt in preference or priority to any other Individual Property, and Lender may
seek satisfaction out of all of the Individual Properties or any part thereof,
in its absolute discretion in respect of the Debt. In addition, Lender shall
have the right from time to time to partially foreclose the Mortgage in any
manner and for any amounts secured by the Mortgage then due and payable as
determined by Lender in

 

-76-



--------------------------------------------------------------------------------

its sole discretion including, without limitation, the following circumstances:
(i) in the event Borrower default beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose one or more Mortgage to recover such delinquent payments, or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose one or more Mortgage to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by one or more Mortgage as Lender may elect. Notwithstanding
one or more partial foreclosures, the Individual Properties shall remain subject
to the Mortgage to secure payment of sums secured by the Mortgage and not
previously recovered.

 

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes and mortgages (the “Severed
Loan Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that their said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Except as may
be required in connection with a Securitization pursuant to Section 9.1 hereof,
(i) Borrower shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents, and (ii) the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

 

(d) Any amounts recovered from any Individual Property or any other collateral
for the Loan after an Event of Default may be applied by Lender toward the
payment of any interest and/or principal of the Components and/or any other
amounts due under the Loan Documents in such order, priority and proportions as
Lender in its sole discretion shall determine.

 

Section 10.3 Right to Cure Defaults. Lender may, but without any obligation to
do so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder or being deemed to have cured any Event of Default
hereunder, make, do or perform any obligation of Borrower hereunder in such
manner and to such extent as Lender may deem necessary. Lender is authorized to
enter upon any Individual Property for such purposes, or appear in, defend, or
bring any action or proceeding to protect its interest in any Individual
Property for such purposes, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 10.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any action or proceeding shall bear

 

-77-



--------------------------------------------------------------------------------

interest at the Default Rate, for the period after such cost or expense was
incurred until the date of payment to Lender. All such costs and expenses
incurred by Lender together with interest thereon calculated at the Default Rate
shall be deemed to constitute a portion of the Debt and be secured by the liens,
claims and security interests provided to Lender under the Loan Documents and
shall be immediately due and payable upon demand by Lender therefore.

 

Section 10.4 Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

  XI. MISCELLANEOUS

 

Section 11.1 Successors and Assigns. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.

 

Section 11.2 Lender’s Discretion. Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove, or any arrangement or term is to be
satisfactory to the Rating Agencies, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory, based upon Lender’s determination of Rating Agency criteria, shall
be substituted therefore.

 

Section 11.3 Governing Law.

 

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND THE LOAN WAS
MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER

 

-78-



--------------------------------------------------------------------------------

AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW (THE “GOL”)) AND ANY APPLICABLE
LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES (I) THE PROVISIONS
OF THIS AGREEMENT GOVERNING THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT
OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO WITH RESPECT TO THE
PROPERTY (OTHER THAN AS DESCRIBED IN SUBSECTION II BELOW) SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE
INDIVIDUAL PROPERTY AND FIXTURES ARE LOCATED AND (II) WITH RESPECT TO THE LIENS
AND SECURITY INTERESTS CREATED BY THIS AGREEMENT IN PROPERTY COVERED BY ARTICLE
9 OF THE UNIFORM COMMERCIAL CODE (OTHER THAN THE ACCOUNTS), THE LAW OF THE
JURISDICTION APPLICABLE IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307 OF THE
UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE WHERE THE APPLICABLE INDIVIDUAL
PROPERTY IS LOCATED SHALL GOVERN THE PERFECTION, THE EFFECT OF PERFECTION OR
NON-PERFECTION, AND THE PRIORITY THEREOF. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND
THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE GOL
EXCEPT AS SPECIFICALLY SET FORTH ABOVE.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER HEREBY DESIGNATES AND APPOINTS:

 

    

CT CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

ATTN: SERVICE OF PROCESS DEPT.

    

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN

 

-79-



--------------------------------------------------------------------------------

NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF THEIR AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
THEIR AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 11.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on Borrower, shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

 

Section 11.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under any other Loan Document or Security Document, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document or Security Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents or Security Document, or to
declare a default for failure to effect prompt payment of any such other amount.
Lender shall have the right to waive or reduce any time periods that Lender is
entitled to under the Loan Documents in its sole and absolute discretion.

 

Section 11.6 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 11.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of delivery by hand if delivered during
business hours on a Business Day (otherwise on the next Business Day), and (c)
on the next Business Day if sent by an overnight commercial courier, in each
case addressed to the parties as follows:

 

-80-



--------------------------------------------------------------------------------

If to Lender:    Morgan Stanley Mortgage Capital Inc.      1221 Avenue of the
Americas, 27th Floor      New York, New York 10020      Attention: James Flaum
and Kevin Swartz with a copy to:    Cadwalader, Wickersham & Taft LLP      100
Maiden Lane      New York, New York 10038      Attention: John M. Zizzo, Esq.
If to Borrower:    c/o Wells Real Estate Funds      6200 The Corners Parkway,
Suite 250      Norcross, Georgia 30092-6040      Attention: Finance Department
with a copy to:    Alston & Bird LLP      1201 West Peachtree Street     
Atlanta, Georgia 30309-3424      Attention: Steven D. Collier, Esq.

 

Section 11.7 Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY THE BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 11.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 11.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 11.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to

 

-81-



--------------------------------------------------------------------------------

be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

 

Section 11.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

Section 11.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, neither Lender nor its agents shall be liable for any
monetary damages, and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.

 

Section 11.13 Expenses; Indemnity.

 

(a) Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon
receipt of notice from Lender, for all reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (ii) Lender’s ongoing performance of and compliance with
all agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters requested by
Borrower; (iv) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred, in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (v) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation or otherwise, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Individual Properties, or any other
security given for the Loan; and (vi) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents,
or with respect to the Individual Properties or in connection with any
refinancing or restructuring of the credit arrangements

 

-82-



--------------------------------------------------------------------------------

provided under this Agreement in the nature of a “work out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any costs due and payable to Lender may be paid to Lender pursuant to
the Cash Management Agreement.

 

(b) Borrower shall indemnify, defend and hold harmless Lender and its officers,
directors, agents, employees (and the successors and assigns of the foregoing)
(the “Lender Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for the
Lender Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Lender
Indemnitees shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against the Lender Indemnitees in any manner relating
to or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to the Lender Indemnitees hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of the Lender Indemnitees. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Lender Indemnitees.

 

Section 11.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 11.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 11.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Individual Properties other than that of mortgagee,
beneficiary or lender.

 

-83-



--------------------------------------------------------------------------------

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and nothing contained in this Agreement or the other Loan Documents shall
be deemed to confer upon anyone other than Lender any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

Section 11.17 Publicity. All news releases, publicity or advertising by either
party to this Agreement through any media intended to reach the general public
which refers to the Loan Documents, to the parties, or any of their Affiliates
shall be subject to the prior approval of the other party, not to be
unreasonably withheld or delayed.

 

Section 11.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Individual Properties, or to a sale in inverse
order of alienation in the event of foreclosure of the Mortgage, and agrees not
to assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Individual
Properties for the collection of the Debt without any prior or different resort
for collection or of the right of Lender to the payment of the Debt out of the
net proceeds of the Individual Properties in preference to every other claimant
whatsoever. In addition, Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of the Mortgage, any equitable right
otherwise available to Borrower which would require the separate sale of the
Individual Properties or require Lender to exhaust its remedies against any
Individual Property or any combination of the Individual Properties before
proceeding against any other Individual Property or combination of Individual
Properties; and further in the event of such foreclosure Borrower hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Individual
Properties.

 

Section 11.19 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any obligations to make the payments required by the Loan Documents. No
failure by Lender to perform any of its obligations hereunder shall be a valid
defense to, or result in any offset against, any payments which Borrower is
obligated to make under any of the Loan Documents.

 

Section 11.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of

 

-84-



--------------------------------------------------------------------------------

the Loan Documents and that such Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.
Borrower acknowledges that, with respect to the Loan, Borrower shall rely solely
on their own judgment and advisors in entering into the Loan without relying in
any manner on any statements, representations or recommendations of Lender or
any parent, subsidiary or Affiliate of Lender. Lender shall not be subject to
any limitation whatsoever in the exercise of any rights or remedies available to
it under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 11.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower shall indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 11.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 11.22 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage, the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Mortgage and the other Loan Documents, or in the Individual Properties, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Individual Properties, in the Rents and in
any other collateral given to Lender, and Lender, by accepting the Note, this
Agreement, the Mortgage, the other Loan Documents, shall not sue for, seek or
demand any deficiency judgment against Borrower in any such action or proceeding
under or by reason of or under or in connection with the Note, this Agreement,
the Mortgage, the other Loan Documents. The provisions of this Section shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any of the
Assignments of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize on any security
given by Borrower in connection with the Loan or to commence any other
appropriate action or

 

-85-



--------------------------------------------------------------------------------

proceeding in order for Lender to exercise its remedies against such security;
or (g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

 

(i) fraud or intentional misrepresentation by Borrower, any Other Borrower or
any guarantor in connection with the Loan or any of the Other Loans;

 

(ii) the gross negligence or intentionally tortious conduct of Borrower or any
Other Borrower;

 

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, in the Mortgage or in any Other Loan
Documents by Borrower or the Other Borrowers, respectively, concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in either document;

 

(iv) the removal or disposal of any portion of the Individual Properties or the
Other Properties after an Event of Default;

 

(v) the misapplication or conversion by Borrower or any of the Other Borrowers
of (A) any insurance proceeds paid by reason of any loss, damage or destruction
to the Individual Properties or any of the Other Properties, respectively, (B)
any Awards or other amounts received in connection with the Condemnation of all
or a portion of the Individual Properties or any of the Other Properties,
respectively, (C) any Rents following an Event of Default or (D) any Rents (as
defined in the Other Loan Agreements) following an Event of Default;

 

(vi) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Individual Properties or the Other Properties
unless Borrower or the applicable Other Borrowers promptly bonds off the
resulting Lien from the affected Individual Property or the affected Other
Properties, as applicable, to the reasonable satisfaction of the Lender and in
compliance with applicable law;

 

(vii) any security deposits, advance deposits or any other deposits collected
with respect to the Individual Properties or the Other Properties which are not
delivered to Lender upon a foreclosure of the Individual Properties or any of
the Other Properties, as applicable, or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof;

 

(viii) Borrower’s indemnification of Lender set forth in Section 9.2 hereof or
the Other Borrowers’ indemnification of Lender pursuant to Section 9.2 of their
respective Other Loan Agreements;

 

-86-



--------------------------------------------------------------------------------

(ix) Borrower’s failure to obtain the prior consent of Lender as required
pursuant to this Agreement in connection with any amendment, modification or
termination of the NASA Lease (this clause (ix) shall survive payment of the
Note and the satisfaction of all other obligations of Borrower under this
Agreement and the Loan Documents);

 

(x) The failure of any Other Borrower to obtain the prior consent of Lender as
required pursuant to the Other Loan Agreements in connection with any amendment,
modification or termination of any of the following Leases: the Aventis Lease,
Gemini Lease, Harcourt Lease and State Street Lease (as such terms are defined
in the Other Loan Agreement entered into by the Other Borrowers (other than
Wells REIT – Orange County, CA, L.P)) (this clause (x) shall survive payment of
the Note and the satisfaction of all other obligations of (1) the Other
Borrowers under the Other Loan Agreements and the Other Loan Documents) and (2)
the Borrower under this Agreement and the Loan Documents);

 

(xi) any mortgage recordation taxes or assessments (or similar charges) which
are, or become, due and owing in connection with the Loan or any assignment or
transfer thereof from Lender in connection with a Securitization (this clause
(xi) shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents); and

 

(xii) the breach of any representation or warranty of Borrower set forth in
Sections 3.1.25 or 3.1.26 of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) Borrower or the Other
Borrowers fail to obtain Lender’s prior written consent to any subordinate
financing or other voluntary Lien encumbering the Individual Properties or the
Other Properties; (ii) Borrower or the Other Borrowers fail to obtain Lender’s
prior written consent to any assignment, transfer, or conveyance of the
Individual Properties or the Other Properties or any interest therein as
required by the Mortgage or this Agreement or the Other Loan Documents,
respectively; (iii) Borrower or any of the Other Borrowers file a voluntary
petition under the Bankruptcy code or any other Federal or state bankruptcy or
insolvency law; (iv) an Affiliate, officer, director, or representative which
controls, directly or indirectly, Borrower or any Other Borrower files, or joins
in the filing of, an involuntary petition against Borrower or any Other Borrower
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower or any Other Borrower from any Person; (v)
Borrower or any Other Borrower files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or solicits or causes to be solicited petitioning creditors
for any involuntary petition from any Person; (vi) any Affiliate, officer,
director, or representative which controls Borrower or any

 

-87-



--------------------------------------------------------------------------------

Other Borrower consents to or acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
Other Borrower or any portion of the Individual Properties or any of the Other
Properties; or (vii) Borrower or any Other Borrower makes an assignment for the
benefit of creditors, or admits, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

 

Section 11.23 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement, the other Loan Documents.

 

Section 11.24 Servicer.

 

(a) At the option of Lender, the Loan may be serviced by a servicer (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement, the other Loan Documents to the Servicer
pursuant to a servicing agreement (the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable set-up fees or any
other costs relating to or arising under the Servicing Agreement, including the
payment, on a monthly basis, of the monthly servicing fee due to the Servicer
under the Servicing Agreement in an amount not to exceed one basis point on the
amount of the Loan per annum. Servicer shall also be entitled to reimbursement
of costs and expenses as and to the same extent (but without duplication) as
Lender is entitled thereto under the applicable provisions of this Agreement and
the other Loan Documents.

 

(b) Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower pursuant to the
provisions of this Agreement, the Note and the other Loan Documents.

 

(c) Provided Borrower shall have been given notice of Servicer’s address by
Lender, Borrower shall deliver to Servicer duplicate originals of all notices
and other instruments which Borrower may or shall be required to deliver to
Lender pursuant to this Agreement, the Note, the other Loan Documents (and no
delivery of such notices or other instruments by Borrower shall be of any force
or effect unless delivered to Lender and Servicer as provided above).

 

Section 11.25 Joint and Several Liability. If Borrower is comprised of more than
one Person, all representations, warranties, covenants (both affirmative and
negative) and all other Obligations hereunder shall be the joint and several
obligation of each entity making up Borrower and a Default or Event of Default
by any such Person shall be deemed a Default or Event of Default by all such
entities and Borrower. The representations, covenants and warranties contained
herein or in any other Loan Document shall be read to apply to the individual
entities comprising Borrower when the context so requires but a breach of any
such representation, covenant or warranty or a breach of any obligation under
the Loan Documents shall be deemed a breach by all such entities and Borrower,
entitling the Lender to exercise all of its rights and remedies under all the
Loan Documents and under applicable law.

 

-88-



--------------------------------------------------------------------------------

Section 11.26 Creation of Security Interest. Notwithstanding any other provision
set forth in this Agreement, the Note, the Mortgage, the other Loan Documents,
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement, the Note, the Mortgage, the Loan Documents and any
other Security Document (including, without limitation, the advances owing to
it) in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.

 

Section 11.27 Assignments and Participations.

 

(a) The Lender may assign to one or more Persons all or a portion of its rights
and obligations under this Agreement, the Note, the Mortgage, any Loan Document
and any Security Document.

 

(b) Upon such execution and delivery, from and after the effective date of any
such Assignment, the assignee thereunder shall be a party hereto and have the
rights and obligations of Lender hereunder.

 

(c) Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Agreement; provided, however,
that (i) Lender’s obligations under this Agreement shall remain unchanged, (ii)
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (ii) Lender shall remain the holder of any Note
for all purposes of this Agreement and (iv) Borrower shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations under and in respect of this Agreement and the other Loan Documents.

 

(d) Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 11.27, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Borrower or any of its Affiliates or to any aspect
of the Loan that has been furnished to the Lender by or on behalf of Borrower or
any of its Affiliates.

 

Section 11.28 Set-Off. In addition to any rights and remedies of Lender provided
by this Loan Agreement and by law, the Lender shall have the right, without
prior notice to Borrower, any such notice being expressly waived by Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) and the expiration of any applicable grace, notice and cure periods,
to set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Lender or any Affiliate thereof to or for the credit or the
account of Borrower. Lender agrees promptly to notify Borrower after any such
set-off and application made by Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

-89-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

    LENDER:    

MORGAN STANLEY MORTGAGE CAPITAL

INC., a New York corporation

ATTEST:             By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------

Secretary

            (Corporate Seal)             BORROWER:    

WELLS REIT – INDEPENDENCE SQUARE,

LLC, a Delaware limited liability company

ATTEST:             By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------

Secretary

            (Corporate Seal)        